



Exhibit 10.1














COMMON UNIT PURCHASE AGREEMENT
by and among
NOBLE MIDSTREAM PARTNERS LP
and
THE PURCHASERS NAMED ON SCHEDULE A HERETO












--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE I

DEFINITIONS
Section 1.1    Definitions    1
ARTICLE II

AGREEMENT TO SELL AND PURCHASE
Section 2.1    Sale and Purchase    6
Section 2.2    Closing    6
Section 2.3    Mutual Conditions    6
Section 2.4    Each Purchaser’s Conditions    6
Section 2.5    The Partnership’s Conditions    7
Section 2.6    Partnership Deliveries    7
Section 2.7    Purchaser Deliveries    8
Section 2.8    Independent Nature of Purchasers’ Obligations and Rights    8
ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
Section 3.1    Formation and Qualification of the Partnership Entities    9
Section 3.2    Purchased Units; Capitalization    9
Section 3.3    No Conflicts    11
Section 3.4    No Defaults    11
Section 3.5    Authority    11
Section 3.6    No Consents    12
Section 3.7    Authorization, Execution and Delivery of the Common Unit Purchase
Agreement    12
Section 3.8    Authorization, Execution, Delivery and Enforceability of the
Registration Rights Agreement    12
Section 3.9    Contribution Agreement    12
Section 3.10    Authorization of Contribution Equity Consideration    12
Section 3.11    Valid Issuance; No Options or Preemptive Rights of Common
Units    12
Section 3.12    No Registration Rights    13
Section 3.13    Periodic Reports    13
Section 3.14    Financial Statements    13
Section 3.15    Independent Registered Public Accounting Firm    13
Section 3.16    Legal Proceedings    13
Section 3.17    No Material Changes    13
Section 3.18    Title to Properties    14
Section 3.19    Rights of Way    14
Section 3.20    Permits    14
Section 3.21    Intellectual Property    14
Section 3.22    Insurance    15
Section 3.23    No Labor Dispute    15
Section 3.24    Environmental Compliance    15
Section 3.25    FERC    15
Section 3.26    Tax Returns    15
Section 3.27    ERISA    16
Section 3.28    No Employment Law Violations    16


i



--------------------------------------------------------------------------------





Section 3.29    Anti-Corruption    16
Section 3.30    OFAC    16
Section 3.31    Sanctions    17
Section 3.32    Certain Fees    17
Section 3.33    No Side Agreements    17
Section 3.34    No Registration    17
Section 3.35    No Integration    17
Section 3.36    MLP Status    17
Section 3.37    Qualifying Income of Contributed Interests    17
Section 3.38    Investment Company    17
Section 3.39    Disclosure Controls and Procedures    18
Section 3.40    Internal Controls    18
Section 3.41    Placement Agent Reliance    18
Section 3.42    Legal Sufficiency of the Contribution Agreement    18
Section 3.43    Absence of Price Manipulation    18
ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
Section 4.1    Existence    18
Section 4.2    Authorization, Enforceability    19
Section 4.3    No Breach    19
Section 4.4    Certain Fees    19
Section 4.5    No Side Agreements    19
Section 4.6    Investment    19
Section 4.7    Nature of Purchaser    19
Section 4.8    Restricted Securities    19
Section 4.9    Legend    20
Section 4.10    Partnership Information    20
Section 4.11    Placement Agent Reliance    20
Section 4.12    Short Selling    20
ARTICLE V

COVENANTS
Section 5.1    Taking of Necessary Action    20
Section 5.2    Other Actions    21
Section 5.3    Contribution Transaction    21
Section 5.4    Expenses    21
Section 5.5    Non-Public Information    21
ARTICLE VI

INDEMNIFICATION
Section 6.1    Indemnification by the Partnership    21
Section 6.2    Indemnification Procedure    22
ARTICLE VII

MISCELLANEOUS
Section 7.1    Interpretation    22


ii



--------------------------------------------------------------------------------





Section 7.2    Survival of Provisions    23
Section 7.3    No Waiver; Modifications in Writing    23
Section 7.4    Binding Effect; Assignment    23
Section 7.5    Confidentiality    23
Section 7.6    Communications    24
Section 7.7    Removal of Legend    24
Section 7.8    Entire Agreement    25
Section 7.9    Governing Law    25
Section 7.10    Execution in Counterparts    25
Section 7.11    Termination    25
Section 7.12    Recapitalization, Exchanges, Etc    25


Schedule A    —    List of Purchasers and Commitment Amounts
Exhibit A    —    Form of Registration Rights Agreement
Exhibit B    —    Form of Opinion of Andrews Kurth Kenyon LLP






iii



--------------------------------------------------------------------------------






COMMON UNIT PURCHASE AGREEMENT
This COMMON UNIT PURCHASE AGREEMENT, dated as of June 20, 2017 (this
“Agreement”), is by and among NOBLE MIDSTREAM PARTNERS LP, a Delaware limited
partnership (the “Partnership”), and each of the purchasers listed on Schedule A
hereof (each a “Purchaser” and collectively, the “Purchasers”).
WHEREAS, NBL Midstream, LLC, a Delaware limited liability company (“NBL
Midstream”), Noble Midstream Services, LLC, a Delaware limited liability company
(“Midstream Services”), the Partnership, Noble Midstream GP LLC, a Delaware
limited liability company and the sole general partner of the Partnership (the
“General Partner”), and Blanco River DevCo GP LLC, a Delaware limited liability
company (“Blanco River DevCo GP”), will enter into the Contribution Agreement
(as defined below), pursuant to which NBL Midstream will, on the terms and
subject to the conditions set forth in the Contribution Agreement, contribute to
the Partnership (i) a 20% limited partner interest (the “Colorado River
Interest”) in Colorado River DevCo LP, a Delaware limited partnership (“Colorado
River DevCo”), and (ii) a 15% limited partner interest (together with the
Colorado River Interest, the “Contributed Interests”) in Blanco River DevCo LP,
a Delaware limited partnership (“Blanco River DevCo”), that, upon contribution,
will convert to a general partner interest in Blanco River DevCo, in exchange
for aggregate consideration of $270 million, consisting of cash and common units
(“Common Units”) representing limited partner interests in the Partnership (the
“Unit Consideration”);
WHEREAS, to fund a portion of the purchase price for the Contribution (as
defined below), the Partnership desires to sell to the Purchasers, and the
Purchasers desire to purchase from the Partnership, certain Common Units, in
accordance with the provisions of this Agreement; and
WHEREAS, the Partnership and the Purchasers will enter into a registration
rights agreement (the “Registration Rights Agreement”), substantially in the
form attached hereto as Exhibit A, pursuant to which the Partnership will
provide the Purchasers with certain registration rights with respect to the
Common Units acquired pursuant hereto.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Partnership and each of the Purchasers,
severally and not jointly, hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
“Advantage” means Advantage Pipeline Holdings LLC, a Delaware limited liability
company.
“Advantage LLC Agreement” has the meaning specified in Section 3.2(k).
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Agreement” has the meaning specified in the introductory paragraph.
“Blanco River DevCo” has the meaning specified in the recitals.
“Blanco River DevCo GP” has the meaning specified in the recitals.
“Business Day” means a day other than (a) a Saturday or Sunday or (b) any day on
which banks located in New York, New York, U.S.A. are authorized or obligated to
close.





--------------------------------------------------------------------------------





“Closing” has the meaning specified in Section 2.2.
“Closing Date” has the meaning specified in Section 2.2.
“Code” has the meaning specified in Section 3.27.
“Colorado River Devco” has the meaning specified in the recitals.
“Colorado River DevCo GP” means Colorado River DevCo GP LLC, a Delaware limited
liability company.
“Colorado River Interest” has the meaning specified in the recitals.
“Commission” means the United States Securities and Exchange Commission.
“Common Unit Price” has the meaning specified in Section 2.1(b).
“Common Units” has the meaning specified in the recitals.
“Consent” has the meaning specified in Section 3.6.
“Contributed Interests” has the meaning specified in the recitals.
“Contribution” means, collectively, the contribution, conveyance, transfer and
assignment by NBL Midstream of the Contributed Interests to the Partnership
pursuant to the Contribution Agreement.
“Contribution Agreement” means the Contribution, Conveyance and Assumption
Agreement, dated as of June 20, 2017, by and among NBL Midstream, Midstream
Services, the Partnership, the General Partner and Blanco River DevCo GP.
“Delaware LLC Act” means the Delaware Limited Liability Company Act.
“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.
“Development Companies” means, collectively, Blanco River DevCo, Colorado River
DevCo, Green River DevCo, Gunnison River DevCo, Laramie River DevCo, San Juan
River DevCo and Trinity River DevCo.
“Development Company Operating Agreements” has the meaning specified in the
Section 3.2(j).
“Enforceability Exceptions” has the meaning specified in Section 3.7.
“Environmental Laws” has the meaning specified in Section 3.24.
“ERISA” has the meaning specified in Section 3.27.
“ERISA Affiliate” has the meaning specified in the Section 3.27.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.
“FCPA” has the meaning specified in the Section 3.29(a).
“FERC” has the meaning specified in Section 3.25.
“Fundamental Representations” has the meaning specified in Section 7.2.


2



--------------------------------------------------------------------------------





“GAAP” means generally accepted accounting principles in the United States.
“General Partner” has the meaning specified in the recitals.
“General Partner Interest” has the meaning specified in Section 3.2(e).
“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s property is located or that exercises valid jurisdiction over any
such Person or such Person’s property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority that exercises valid jurisdiction over any such Person or such
Person’s property. Unless otherwise specified, all references to Governmental
Authority herein with respect to the Partnership mean a Governmental Authority
having jurisdiction over the Partnership, its Subsidiaries or any of their
respective properties or assets.
“GP LLC Agreement” has the meaning specified in Section 3.2(d).
“GP Subsidiaries” means, collectively, Blanco River DevCo GP, Colorado River
DevCo GP, Green River DevCo GP, Gunnison River DevCo GP, Laramie River DevCo GP
and San Juan River DevCo GP.
“GP Subsidiaries LLC Agreements” has the meaning specified in the Section
3.2(i).
“Green River DevCo” means Green River DevCo LP, a Delaware limited partnership.
“Green River DevCo GP” means Green River DevCo GP LLC, a Delaware limited
liability company.
“Gunnison River DevCo” means Gunnison River DevCo LP, a Delaware limited
partnership.
“Gunnison River DevCo GP” means Gunnison River DevCo GP LLC, a Delaware limited
liability company.
“Hazardous Material” has the meaning specified in the Section 3.24.
“Incentive Distribution Rights” means all of the incentive distribution rights
representing limited partner interests in the Partnership.
“Intellectual Property” has the meaning specified in the Section 3.21.
“Investment Company Act” has the meaning specified in Section 3.38.
“Laramie River DevCo” means Laramie River DevCo LP, a Delaware limited
partnership.
“Laramie River DevCo GP” means Laramie River DevCo GP LLC, a Delaware limited
liability company.
“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.
“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.
For the purpose of this Agreement, a Person shall be deemed to be the owner of
any property that it has acquired or holds subject to a conditional sale
agreement, or leases under a financing lease or other arrangement pursuant to
which title to the property has been retained by or vested in some other Person
in a transaction intended to create a financing.
“Material Adverse Effect” has the meaning specified in Section 3.1.


3



--------------------------------------------------------------------------------





“Midstream Services” has the meaning specified in the recitals.
“Midstream Services LLC Agreement” has the meaning specified in Section 3.2(h).
“Money Laundering Laws” has the meaning specified in Section 3.29(b).
“NBL Midstream” has the meaning specified in the recitals.
“Noble Entities” means Noble Energy, Inc., a Delaware corporation, and Noble
Energy Services, Inc., a Delaware corporation.
“NYSE” means The New York Stock Exchange, Inc.
“OFAC” has the meaning specified in Section 3.30.
“Omnibus Agreement” means the Omnibus Agreement, dated September 20, 2016, by
and between the Noble Entities, NBL Midstream, Midstream Services, the General
Partner and the Partnership.
“Operational Services and Secondment Agreement” means the Operational Services
and Secondment Agreement, dated September 20, 2016, by and between the Noble
Entities, Midstream Services, the General Partner and the Partnership.
“Operative Documents” means, collectively, this Agreement and the Registration
Rights Agreement and any amendments, supplements, continuations or modifications
thereto.
“Organizational Documents” has the meaning specified in Section 3.11.
“Partnership” has the meaning specified in the introductory paragraph.
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership dated as of September 20, 2016.
“Partnership Entities” means, collectively, the Partnership, the General Partner
and the Subsidiaries.
“Permits” has the meaning specified in Section 3.20.
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other form of entity.
“Placement Agent Engagement Letter” means that certain Placement Agent
Engagement Letter, dated as of June 19, 2017, between the Partnership and the
Placement Agents.
“Placement Agents” means Barclays Capital, Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Mizuho Securities USA Inc.
“Press Release” has the meaning specified in Section 5.5.
“Purchase Price” means, with respect to each Purchaser, the dollar amount set
forth opposite such Purchaser’s name in the column titled “Commitment Amount”
set forth on Schedule A hereto, as adjusted in accordance with Section 7.12, if
applicable; provided that in no event shall the Purchase Price applicable to
such Purchaser be increased without the prior written consent of such Purchaser.


4



--------------------------------------------------------------------------------





“Purchased Units” means, with respect to each Purchaser, the number of Common
Units (rounded, if necessary, to the nearest whole number) equal to the quotient
of (a) the Purchase Price applicable to such Purchaser divided by (b) the Common
Unit Price.
“Purchaser” and “Purchasers” have the meanings specified in the introductory
paragraph.
“Purchaser Related Parties” has the meaning specified in Section 6.1.
“Registration Rights Agreement” has the meaning specified in the recitals.
“Registration Statement” has the meaning specified in the Registration Rights
Agreement.
“Representatives” of any Person means the Affiliates, officers, directors,
managers, employees, agents, counsel, accountants, investment bankers and other
representatives of such Person.
“Revolving Credit Facility” means the Credit Agreement, dated as of September
20, 2016, among Midstream Services, the Partnership, J.P. Morgan Chase Bank,
N.A., as administrative agent, and the guarantors and lenders party thereto, as
amended.
“rights-of-way” has the meaning specified in Section 3.19.
“San Juan River DevCo” means San Juan River DevCo LP, a Delaware limited
partnership.
“San Juan River DevCo GP” means San Juan River DevCo GP LLC, a Delaware limited
liability company.
“Sanctioned Countries” and “Sanctioned Country” have the meaning specified in
the Section 3.31.
“Sanctioned Person” has the meaning specified in the Section 3.30.
“Sanctions” has the meaning specified in Section 3.30.
“SEC Reports” means reports and statements filed by the Partnership under the
Exchange Act and statements filed by the Partnership under the Securities Act
(in the form that became effective), including all amendments, exhibits and
schedules thereto.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.
“Short Sales” means, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.
“Sponsor Units” has the meaning specified in Section 3.2(g).
“Subordinated Units” has the meaning specified in the Partnership Agreement.
“Subsidiaries” means, collectively, Midstream Services, the Development
Companies and the GP Subsidiaries.
“Trinity River DevCo” means Trinity River DevCo LLC, a Delaware limited
liability company.
“Unit Consideration” has the meaning specified in the recitals.
“Walled Off Person” has the meaning specified in Section 4.12.


5



--------------------------------------------------------------------------------





“White Cliffs” means White Cliffs Pipeline, L.L.C., a Delaware limited liability
company.
“White Cliffs LLC Agreement” has the meaning specified in Section 3.2(l).
ARTICLE II
AGREEMENT TO SELL AND PURCHASE
Section 2.1    Sale and Purchase.
(a)    Subject to the terms and conditions hereof, the Partnership hereby agrees
to issue and sell to each Purchaser and each Purchaser hereby agrees, severally
and not jointly, to purchase from the Partnership, its respective Purchased
Units, and each Purchaser agrees, severally and not jointly, to pay the
Partnership the Common Unit Price for each Purchased Unit as set forth in
paragraph (b) below.
(b)    The amount per Common Unit each Purchaser will pay to the Partnership to
purchase the Purchased Units hereunder shall be $40.45 (the “Common Unit
Price”).
Section 2.2    Closing. Subject to the terms and conditions hereof, the
consummation of the purchase and sale of the Purchased Units hereunder (the
“Closing”) shall take place at the offices of Andrews Kurth Kenyon LLP, 600
Travis Street, Suite 4200 Houston, Texas 77002, or such other location as
mutually agreed by the parties, and upon the first Business Day following the
satisfaction or waiver of the conditions set forth in Sections 2.3, 2.4 and 2.5
(other than those conditions that are by their terms to be satisfied at the
Closing) (the date of such closing, the “Closing Date”). The parties agree that
the Closing may occur via delivery of facsimiles or photocopies of the Operative
Documents and the closing deliverables contemplated hereby and thereby. Unless
otherwise provided herein, all proceedings to be taken and all documents to be
executed and delivered by all parties at the Closing will be deemed to have been
taken and executed simultaneously, and no proceedings will be deemed to have
been taken or documents executed or delivered until all have been taken,
executed or delivered.
Section 2.3    Mutual Conditions. The respective obligations of each party to
consummate the purchase and issuance and sale of the Purchased Units shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions (any or all of which may be waived by a party on behalf of
itself in writing, in whole or in part, to the extent permitted by applicable
Law):
(a)    No Law shall have been enacted or promulgated, and no action shall have
been taken, by any Governmental Authority of competent jurisdiction that
temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated hereby or
makes the transactions contemplated hereby illegal;
(b)    There shall not be pending any suit, action or proceeding by any
Governmental Authority seeking to restrain, preclude, enjoin or prohibit the
transactions contemplated by this Agreement; and
(c)    The closing of the transactions contemplated by the Contribution
Agreement shall have occurred, or shall occur concurrently with the Closing.
Section 2.4    Each Purchaser’s Conditions. The obligation of each Purchaser to
consummate the purchase of its Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a particular Purchaser on behalf of itself
in writing with respect to its Purchased Units, in whole or in part, to the
extent permitted by applicable Law):
(a)    The Partnership shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by the Partnership on or prior to the Closing Date;


6



--------------------------------------------------------------------------------





(b)    (i) The representations and warranties of the Partnership contained in
this Agreement that are qualified by materiality or a Material Adverse Effect
shall be true and correct when made and as of the Closing Date and (ii) all
other representations and warranties of the Partnership shall be true and
correct in all material respects when made and as of the Closing Date, in each
case as though made at and as of the Closing Date (except that representations
and warranties made as of a specific date shall be required to be true and
correct as of such date only);
(c)    The NYSE shall have authorized, upon official notice of issuance, the
listing of the Purchased Units;
(d)    No notice of delisting from the NYSE shall have been received by the
Partnership with respect to the Common Units;
(e)    The Common Units shall not have been suspended by the Commission or the
NYSE from trading on the NYSE nor shall suspension by the Commission or the NYSE
have been threatened in writing by the Commission or the NYSE;
(f)    No Material Adverse Effect shall have occurred and be continuing; and
(g)    The Partnership shall have delivered, or caused to be delivered, to the
Purchasers at the Closing, the Partnership’s closing deliveries described in
Section 2.6.
Section 2.5    The Partnership’s Conditions. The obligation of the Partnership
to consummate the issuance and sale of the Purchased Units to a Purchaser shall
be subject to the satisfaction on or prior to the Closing Date of each of the
following conditions with respect to such Purchaser (any or all of which may be
waived by the Partnership in writing, in whole or in part, to the extent
permitted by applicable Law):
(a)    (i) The representations and warranties of such Purchaser contained in
this Agreement that are qualified by materiality shall be true and correct when
made and as of the Closing Date and (ii) all other representations and
warranties of such Purchaser shall be true and correct in all material respects
as of the Closing Date (except that representations of such Purchaser made as of
a specific date shall be required to be true and correct as of such date only);
and
(b)    Such Purchaser shall have delivered, or caused to be delivered, to the
Partnership at the Closing, such Purchaser’s closing deliveries described in
Section 2.7.
Section 2.6    Partnership Deliveries. At the Closing, subject to the terms and
conditions hereof, the Partnership will deliver, or cause to be delivered, to
each Purchaser:
(a)    evidence of the Purchased Units credited to book-entry accounts
maintained by the transfer agent of the Partnership, bearing the legend or
restrictive notation set forth in Section 4.9, free and clear of all Liens,
other than transfer restrictions under the Partnership Agreement and applicable
federal and state securities laws;
(b)    the Registration Rights Agreement in the form attached to this Agreement
as Exhibit A, which shall have been duly executed by the Partnership;
(c)    A certificate of the Secretary of State of the State of Delaware, dated a
recent date, to the effect that each of the Partnership Entities is in good
standing;
(d)    An opinion addressed to the Purchasers from Andrews Kurth Kenyon LLP,
legal counsel to the Partnership, dated as of the Closing, in the form and
substance attached hereto as Exhibit B;
(e)    A certificate, dated the Closing Date and signed by each of the Chief
Executive Officer and the Chief Financial Officer of the General Partner, on
behalf of the Partnership, in their capacities as such, stating that:


7



--------------------------------------------------------------------------------





(i)    The Partnership has performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by the Partnership on or prior to the Closing Date; and
(ii)    The representations and warranties of the Partnership contained in this
Agreement that are qualified by materiality or Material Adverse Effect are true
and correct as of the Closing Date and all other representations and warranties
of the Partnership are true and correct in all material respects as of the
Closing Date (except that representations and warranties made as of a specific
date shall be required to be true and correct as of such date only); and
(f)    A certificate of the Secretary or Assistant Secretary of the General
Partner, on behalf of the Partnership, certifying as to (i) the Certificate of
Limited Partnership of the Partnership, as amended, and the Partnership
Agreement, (ii) board resolutions authorizing the execution and delivery of the
Operative Documents and the consummation of the transactions contemplated
thereby, including the issuance and sale of the Purchased Units, and (iii) its
incumbent officers authorized to execute the Operative Documents, setting forth
the name and title and bearing the signature of each such officer.
Section 2.7    Purchaser Deliveries. At the Closing, subject to the terms and
conditions hereof, each Purchaser will deliver, or cause to be delivered, to the
Partnership:
(a)    Payment to the Partnership of the Purchase Price set forth opposite such
Purchaser’s name under the column titled “Commitment Amount” on Schedule A
hereto by wire transfer of immediately available funds to an account designated
by the Partnership in writing at least two Business Days prior to the Closing
Date; provided that such delivery shall be required only after delivery of the
Purchased Units as set forth in Section 2.6(a); and
(b)    The Registration Rights Agreement in the form attached to this Agreement
as Exhibit A, which shall have been duly executed by such Purchaser.
Section 2.8    Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Operative Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Operative Document. The failure or waiver of performance
under any Operative Document by any Purchaser does not excuse performance by any
other Purchaser or by the Partnership with respect to the other Purchasers. It
is expressly understood and agreed that each provision contained in the
Operative Documents is between the Partnership and a Purchaser, solely, and not
between the Partnership and the Purchasers, collectively, and not between and
among the Purchasers. Nothing contained herein or in any other Operative
Document, and no action taken by any Purchaser pursuant thereto, shall be deemed
to constitute the Purchasers as a partnership, an association, a joint venture
or any other kind of group or entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group for purposes of
Section 13(d) of the Exchange Act or otherwise with respect to such obligations
or the transactions contemplated by the Operative Documents. Each Purchaser
shall be entitled to independently protect and enforce its rights, including
without limitation, the rights arising out of this Agreement or out of the other
Operative Documents, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
The Partnership represents and warrants to each Purchaser as follows:
Section 3.1    Formation and Qualification of the Partnership Entities. Each of
the Partnership Entities has been duly organized and is validly existing and in
good standing as a limited partnership, limited liability company, corporation
or other business entity under the laws of its jurisdiction of its incorporation
or formation, as applicable,, is duly qualified to do business as a foreign
limited partnership, limited liability company, corporation or other business
entity and is in good standing in each jurisdiction in which its ownership or
lease of property or the conduct of its


8



--------------------------------------------------------------------------------





business requires such qualification, and has all power and authority necessary
to own or hold its properties and to conduct the business in which it is
engaged, except where the failure to be so qualified, in good standing or have
such power or authority would not, individually or in the aggregate, (a) have a
material adverse effect on the business, properties, management, financial
position or results of operations of the Partnership Entities taken as a whole;
(b) materially impair the ability of any of the Partnership Entities to
consummate the Contribution or to perform their respective obligations under
this Agreement or the other Operative Documents (each of clause (a) and (b), a
“Material Adverse Effect”); or (c) subject the limited partners of the
Partnership to any material liability or disability. Each of the Partnership
Entities has all power and authority necessary to own or hold its properties and
to conduct the business in which it is engaged. The Partnership does not own or
control, directly or indirectly, any corporation, association or other entity
other than the Subsidiaries, Advantage and White Cliffs.
Section 3.2    Purchased Units; Capitalization.
(a)    On the Closing Date, the Purchased Units shall have those rights,
preferences, privileges and restrictions governing the Common Units as set forth
in the Partnership Agreement.
(b)    General Partner. The General Partner has, and at the Closing Date will
have, full limited liability company power and authority to serve as general
partner of the Partnership. The General Partner is the sole general partner of
the Partnership.
(c)    Common Units Held. As of the date hereof, the issued and outstanding
partnership interests of the Partnership consist of (i) 15,902,584 Common Units
and 15,902,584 Subordinated Units and the Incentive Distribution Rights, which
are the only limited partner interests of the Partnership issued and outstanding
(other than limited partner interests issued under the Partnership’s long-term
incentive plan), and (ii) the General Partner Interest; all of such Common Units
have been duly authorized and validly issued pursuant to the Partnership
Agreement and are fully paid (to the extent required under the Partnership
Agreement) and nonassessable (except as such nonassessability may be affected by
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act).
(d)    Ownership of the General Partner. NBL Midstream owns, and on the Closing
Date will own, a 100% membership interest in the General Partner; such
membership interest has been duly authorized and validly issued in accordance
with the limited liability company agreement of the General Partner ( the “GP
LLC Agreement”) and is fully paid (to the extent required under the GP LLC
Agreement) and nonassessable (except as such nonassessability may be affected by
Sections 18-607 and 18-804 of the Delaware LLC Act); and NBL Midstream owns such
membership interest free and clear of all Liens (except for (i) restrictions on
transferability contained in the Partnership Agreement and (ii) Liens created or
arising under the Delaware LP Act).
(e)    Ownership of the General Partner Interest in the Partnership. The General
Partner is, and on the Closing Date will be, the sole general partner of the
Partnership, with a noneconomic general partner interest in the Partnership (the
“General Partner Interest”); such General Partner Interest has been duly
authorized and validly issued in accordance with the Partnership Agreement; and
the General Partner owns such General Partner Interest free and clear of all
Liens (except for (i) restrictions on transferability contained in the
Partnership Agreement and (ii) Liens created or arising under the Delaware LP
Act).
(f)    Ownership of the Incentive Distribution Rights. NBL Midstream owns, and
on the Closing Date will own, all of the Incentive Distribution Rights; the
Incentive Distribution Rights and the limited partner interests represented
thereby have been duly authorized and validly issued in accordance with the
Partnership Agreement and are fully paid (to the extent required under the
Partnership Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 17-303, 17-607 and 17-804 of the Delaware LP Act); and NBL
Midstream owns such Incentive Distribution Rights free and clear of all Liens
(except for (i) restrictions on transferability contained in the Partnership
Agreement and (ii) Liens created or arising under the Delaware LP Act).
(g)    Ownership of the Sponsor Units. NBL Midstream owns, and on the Closing
Date will own 1,527,584 Common Units and 15,902,584 Subordinated Units
(collectively, the “Sponsor Units”); the Sponsor Units and the limited partner
interests represented thereby have been duly authorized and validly issued in
accordance with


9



--------------------------------------------------------------------------------





the Partnership Agreement and are fully paid (to the extent required under the
Partnership Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 17-303, 17-607 and 17‑804 of the Delaware LP Act); and NBL
Midstream owns such Sponsor Units free and clear of all Liens (except for (i)
restrictions on transferability contained in the Partnership Agreement and (ii)
Liens created or arising under the Delaware LP Act).
(h)    Ownership of Midstream Services. The Partnership owns, and on the Closing
Date will own, 100% of the limited liability company interests in Midstream
Services; such limited liability company interests have been duly authorized and
validly issued in accordance with the limited liability company agreement of
Midstream Services (the “Midstream Services LLC Agreement”) and are fully paid
(to the extent required under the Midstream Services LLC Agreement) and
nonassessable (except as such nonassessability may be affected by Sections
18-607 and 18-804 of the Delaware LLC Act); and the Partnership owns such
limited liability company interests free and clear of all Liens (except for (i)
restrictions on transferability contained in the Midstream Services LLC
Agreement, (ii) Liens created or arising under the Delaware LLC Act and (iii)
Liens created or arising under the Revolving Credit Facility).
(i)    Ownership of GP Subsidiaries. Midstream Services owns, and on the Closing
Date will own, a 100% membership interest in each of the GP Subsidiaries; such
membership interests have been duly authorized and validly issued in accordance
with the limited liability company agreements of the GP Subsidiaries time (the
“GP Subsidiaries LLC Agreements”) and are fully paid (to the extent required
under the GP Subsidiaries LLC Agreements) and nonassessable (except as such
nonassessability may be affected by Sections 18-607 and 18-804 of the Delaware
LLC Act); and Midstream Services owns such membership interests free and clear
of all Liens (except for (i) restrictions on transferability contained in the GP
Subsidiaries LLC Agreements, (ii) Liens created or arising under the Delaware
LLC Act and (iii) Liens created or arising under the Revolving Credit Facility).
(j)    Ownership of Development Companies. On the Closing Date, after giving
effect to the Contribution, (i) Colorado River DevCo GP will own an 80% general
partner interest and Midstream Services will own a 20% limited partner interest
in Colorado River DevCo, (ii) Green River DevCo GP will own a 25% general
partner interest and NBL Midstream will own a 75% limited partner interest in
Green River DevCo, (iii) Gunnison River DevCo GP will own a 5% general partner
interest and NBL Midstream will own a 95% limited partner interest in Gunnison
River DevCo, (iv) Laramie River DevCo GP will own a 5% general partner interest
and Midstream Services will own a 95% limited partner interest in Laramie River
DevCo, (v) San Juan River DevCo GP will own a 25% general partner interest and
NBL Midstream will own a 75% limited partner interest in San Juan River DevCo,
(vi) Blanco River DevCo GP will own a 40% general partner interest and NBL
Midstream will own a 60% limited partner interest in Blanco River DevCo and
(vii) Midstream Services will own a 100% membership interest in Trinity River
DevCo; such interests will have been duly authorized and validly issued in
accordance with the agreements of limited partnership or limited liability
company agreements, as applicable, of the Development Companies (the
“Development Company Operating Agreements”); the GP Subsidiaries, NBL Midstream
and Midstream Services, as applicable, will own such interests free and clear of
all Liens (except for (i) restrictions on transferability contained in the
Development Company Operating Agreements, (ii) Liens created or arising under
the Delaware LP Act, (iii) Liens created or arising under the Delaware LLC Act
and (iv) Liens created or arising under the Revolving Credit Facility).
(k)    Ownership of Advantage. Trinity River DevCo owns, and on the Closing Date
will own, a 50% membership interest in Advantage; to the knowledge of the
Partnership, such membership interest has been duly authorized and validly
issued in accordance with the limited liability company agreement of Advantage
(the “Advantage LLC Agreement”); Trinity River DevCo owns such membership
interests free and clear of all Liens (except for (i) restrictions on
transferability contained in the Advantage LLC Agreement, (ii) Liens created or
arising under the Delaware LLC Act and (iii) Liens created or arising under the
Revolving Credit Facility).
(l)    Ownership of White Cliffs. Midstream Services owns, and on the Closing
Date will own, a 3.33% membership interest in White Cliffs; to the knowledge of
the Partnership, such membership interest has been duly authorized and validly
issued in accordance with the limited liability company agreement of White
Cliffs (the “White Cliffs LLC Agreement”); Midstream Services owns such
membership interests free and clear of all Liens (except for (i) restrictions on
transferability contained in the White Cliffs LLC Agreement, (ii) Liens created
or arising under the Delaware LLC Act and (iii) Liens created or arising under
the Revolving Credit Facility).


10



--------------------------------------------------------------------------------





(m)    No Other Subsidiaries. On the Closing Date, and after giving effect to
the Contribution, the General Partner will not own or control, directly or
indirectly, any equity or long-term debt securities of any corporation,
partnership, limited liability company, joint venture, association or other
entity, other than the Partnership, the Subsidiaries, Advantage and White
Cliffs. On the Closing Date, after giving effect to the Contribution, the
Partnership will not own or control, directly or indirectly, any equity or
long-term debt securities of any corporation, partnership, limited liability
company, joint venture, association or other entity, other than the
Subsidiaries, Advantage and White Cliffs.
Section 3.3    No Conflicts. The execution, delivery and performance by the
Partnership Entities of the Contribution Agreement, this Agreement and each of
the other Operative Documents to which they are a party, the issuance and sale
of the Purchased Units, the consummation of the Contribution and any other
transactions contemplated by the Contribution Agreement, this Agreement and the
other Operative Documents and the application of the proceeds from the sale of
the Purchased Units will not (a) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any Lien, charge or encumbrance upon
any property or assets of any of the Partnership Entities pursuant to, any
indenture, mortgage, deed of trust, loan agreement, license, lease or other
agreement or instrument to which any of the Partnership Entities is a party or
by which any of the Partnership Entities is bound or to which any of the
property, right or assets of any of the Partnership Entities is subject;
(b) result in any violation of the provisions of the Organizational Documents of
any of the Partnership Entities; or (c) result in any violation of any law or
statute or any judgment, order, decree, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
clauses (a) and (c) above, for any such conflict, breach, violation or default
that would not, individually or in the aggregate, have a Material Adverse
Effect.
Section 3.4    No Defaults. None of the Partnership Entities is (a) in violation
of its Organizational Documents; (b) in default, and no event has occurred that,
with notice or lapse of time or both, would constitute such a default, in the
due performance or observance of any term, covenant or condition contained in
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which any of the Partnership Entities is a party or by which any
of the Partnership Entities is bound or to which any of the property or assets
of any of the Partnership Entities is subject; or (c) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority; except, in the case of clauses (b) and (c)
above, for any such default or violation that would not, individually or in the
aggregate, have a Material Adverse Effect.
Section 3.5    Authority. The Partnership has full right, power and authority to
execute and deliver the Contribution Agreement, this Agreement and the other
Operative Documents and to perform its obligations hereunder and thereunder. The
Partnership has all requisite limited partnership power and authority to issue,
sell and deliver the Purchased Units, in accordance with and upon the terms and
conditions set forth in this Agreement and the Partnership Agreement. On the
Closing Date, all limited partnership or limited liability company action, as
the case may be, required to be taken by the General Partner or the Partnership
for the authorization, issuance, sale and delivery of the Purchased Units, the
execution and delivery of the Contribution Agreement and the Operative Documents
and the consummation of the transactions contemplated hereby and thereby, shall
have been validly taken.
Section 3.6    No Consents. No consent, approval, authorization or order of, or
filing, registration or qualification (“Consent”) of or with any court or
arbitrator or governmental or regulatory authority is required for (a) the
execution, delivery and performance by any of the Partnership Entities of any of
the Operative Documents; (b) the issuance and sale of the Purchased Units; (c)
the consummation of the Contribution or any other transactions contemplated by
this Agreement, the Contribution Agreement or the other Operative Documents; or
(d) the application of the proceeds from the sale of the Purchased Units, except
(i) such as have been, or prior to the Closing Date will be, obtained or made,
and (ii) for the registration of the Purchased Units under the Securities Act
and Consents as may be required under the Exchange Act, applicable state
securities laws, the listing standards of the NYSE and the rules of the
Financial Industry Regulatory Authority, Inc. in connection with the purchase
and sale of the Purchased Units by the Purchasers, and (iii) for such consents
that, if not obtained, have not or would not, individually or in the aggregate,
have a Material Adverse Effect.
Section 3.7    Authorization, Execution and Delivery of the Common Unit Purchase
Agreement. This Agreement has been duly authorized and validly executed and
delivered by or on behalf of the Partnership and constitutes


11



--------------------------------------------------------------------------------





a valid and legally binding agreement of the Partnership, enforceable against
the Partnership in accordance with its terms; provided, that the enforceability
thereof may be limited by (a) applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles (whether considered in
a proceeding at law or in equity) relating to enforceability and (b) public
policy, applicable law relating to fiduciary duties and indemnification and an
implied covenant of good faith and fair dealing (collectively, the
“Enforceability Exceptions”).
Section 3.8    Authorization, Execution, Delivery and Enforceability of the
Registration Rights Agreement. On the Closing Date the Registration Rights
Agreement will have been duly authorized, executed and delivered by the
Partnership and will be a valid and legally binding agreement of the
Partnership, enforceable against the Partnership in accordance with its terms,
subject to the Enforceability Exceptions.
Section 3.9    Contribution Agreement.
(a)    On the Closing Date, the Contribution Agreement will have been duly
authorized, executed and delivered by (i) the Partnership, the General Partner,
Midstream Services and Blanco River DevCo GP and (ii) to the knowledge of the
Partnership, NBL Midstream, assuming the due authorization of the parties
thereto other than the Partnership, the General Partner, Midstream Services and
Blanco River DevCo GP, the Contribution Agreement will constitute a valid and
legally binding agreement of the Partnership, the General Partner, Midstream
Services and Blanco River DevCo GP, enforceable against each of them in
accordance with its terms, subject to the Enforceability Exceptions.
(b)    Prior to the execution and delivery hereof by the Purchasers, the
Partnership has provided the Purchasers with, or made available to the
Purchasers, a copy of the Contribution Agreement (other than exhibits and
schedules, except to the extent they will be filed with the Commission within
four business days of the date hereof) that is complete in all material
respects.
Section 3.10    Authorization of Contribution Equity Consideration. The Unit
Consideration to be issued by the Partnership pursuant to the Contribution
Agreement, and the limited partner interests represented thereby, have been duly
authorized and, when issued and delivered in accordance with the terms of the
Partnership Agreement and the Contribution Agreement as consideration therefor
as provided therein, will be fully paid (to the extent required under the
Partnership Agreement) and non-assessable (except as such non-assessability may
be affected by Section 17-303, 17-607 or 17-804 of the Delaware LP Act).
Section 3.11    Valid Issuance; No Options or Preemptive Rights of Common Units.
The Purchased Units to be issued and sold by the Partnership and the limited
partner interests represented thereby have been duly authorized in accordance
with the Partnership Agreement and, when issued and delivered to the Purchasers
against payment therefor in accordance with the terms hereof, will be validly
issued, fully paid (to the extent required under the Partnership Agreement) and
non-assessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act). Except
as provided in the Operative Documents, the Partnership Agreement and the
Omnibus Agreement, there are no options, warrants, preemptive rights, rights of
first refusal or other rights to subscribe for or to purchase, or any
restriction upon the voting or transfer of, any equity securities of any of the
Partnership Entities pursuant to any of their certificate of limited
partnership, formation or incorporation, agreement of limited partnership,
limited liability company agreement, bylaws or any other organizational
documents (“Organizational Documents”). Except as provided for in the
Partnership Agreement, the Registration Rights Agreement and the Omnibus
Agreement, neither the filing of the Registration Statement pursuant to the
Registration Rights Agreement nor the offering or sale of the Common Units as
contemplated by this Agreement gives rise to any rights for or relating to the
registration of any Common Units or other securities of the Partnership.
Section 3.12    No Registration Rights. Except as contemplated by this Agreement
and the Registration Rights Agreement or pursuant to the Partnership Agreement,
there are no contracts, agreements or understandings between any of the
Partnership and any Person granting such Person the right to require the
Partnership to file a registration statement under the Securities Act with
respect to any securities of the Partnership owned or to be owned by such Person
or to require the Partnership to include such securities in the Registration
Statement or in any securities


12



--------------------------------------------------------------------------------





registered or to be registered pursuant to any registration statement filed by
or required to be filed by the Partnership under the Securities Act.
Section 3.13    Periodic Reports. The SEC Reports have been filed with the
Commission on a timely basis. The SEC Reports, including, without limitation,
any audited or unaudited financial statements and any notes thereto or schedules
included therein, at the time filed (or in the case of registration statements,
solely on the dates of effectiveness) (except to the extent corrected by a
subsequent SEC Report) (a) did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading and (b) complied in all material respects
with the applicable requirements of the Exchange Act and the Securities Act, as
the case may be.
Section 3.14    Financial Statements. The historical financial statements of the
Partnership (including its predecessor for accounting purposes) and subsidiaries
(including the related notes and supporting schedules) included in the SEC
Reports comply as to form in all material respects with the requirements of
Regulation S-X under the Securities Act and present fairly in all material
respects the financial condition, results of operations and cash flows of the
entities purported to be shown thereby at the dates and for the periods
indicated and have been prepared in conformity with accounting principles
generally accepted in the United States applied on a consistent basis throughout
the periods involved.
Section 3.15    Independent Registered Public Accounting Firm. KPMG LLP, which
has certified certain financial statements of the Partnership (including its
predecessor for accounting purposes) and its subsidiaries is an independent
public accounting firm with respect to the Partnership and its subsidiaries
within the applicable rules and regulations adopted by the Commission and the
Public Company Accounting Oversight Board (United States) and as required by the
Securities Act.
Section 3.16    Legal Proceedings. There is no action, suit, proceeding, inquiry
or investigation before or brought by any court or governmental agency or body,
domestic or foreign, now pending, or, to the knowledge of the Partnership,
threatened, against or affecting the Partnership Entities, which (a) could
reasonably be expected to result in a Material Adverse Effect, (b) could
reasonably be expected to materially and adversely affect the properties or
assets of the Partnership and the Subsidiaries taken as a whole or (c) could
reasonably be expected to materially and adversely affect the consummation of
the transactions contemplated in this Agreement, the transactions contemplated
by the Contribution Agreement or the performance by the Partnership Entities of
the obligations contemplated hereunder and thereunder. The aggregate of all
pending legal or governmental proceedings to which any of the Partnership
Entities is a party or of which any of their respective property or assets is
the subject that are not described in the SEC Reports, including ordinary
routine litigation incidental to the business, could not reasonably be expected
to result in a Material Adverse Effect.
Section 3.17    No Material Changes. Since the date of the most recent audited
financial statements included in the SEC Reports, except as may otherwise be
stated therein or contemplated thereby, none of the Partnership Entities or, to
the Partnership’s knowledge, Advantage or White Cliffs has (a) sustained any
loss or interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree, (b) issued or granted any
securities, (c) incurred any material liability or obligation, direct or
contingent, other than liabilities and obligations that were incurred in the
ordinary course of business, (d) entered into any material transaction not in
the ordinary course of business, or (e) declared or paid any distribution or
dividend on its equity interests, and since such date, there has not been any
change in the equity interests or long-term debt of any of the Partnership
Entities or any adverse change, or any development involving a prospective
adverse change, in or affecting the condition (financial or otherwise), results
of operations, partners’ equity, properties, management, business or prospects
of the Partnership Entities taken as a whole, in each case, except as could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.
Section 3.18    Title to Properties. Each of the Partnership and the
Subsidiaries has legal, valid and defensible title to all of their interests in
all real and personal property owned by them, in each case free and clear of all
Liens and defects of any kind, except (a) such as are described in the SEC
Reports or (b) those that do not materially affect or interfere with the use
made and proposed to be made of such properties taken as a whole. Any property
held


13



--------------------------------------------------------------------------------





under lease or sublease by the Partnership or any of the Subsidiaries is held
under valid, subsisting and enforceable leases or subleases with such exceptions
as are not material and do not interfere with the use made and proposed to be
made of such properties taken as a whole by the Partnership and the Subsidiaries
or except such as are described in the SEC Reports. None of the Partnership and
the Subsidiaries has any notice or knowledge of any claim of any sort that has
been, or may be, asserted by anyone adverse to the Partnership’s or the
Subsidiaries’ rights as lessee or sublessee under any lease or sublease
described above, or affecting or questioning the Partnership’s or any of the
Subsidiaries’ rights to the continued possession of the leased or subleased
premises under any such lease or sublease in conflict with the terms thereof
except for such claims that would not result in a Material Adverse Effect.
Section 3.19    Rights of Way. Each of the Partnership and the Subsidiaries has
such consents, easements, rights-of-way, permits or licenses from each Person
(collectively, “rights-of-way”) as are necessary to conduct its business in the
manner described in the SEC Reports, subject to the limitations described in the
SEC Reports, if any, except for (a) qualifications, reservations and
encumbrances with respect thereto that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect and (b) such
rights-of-way that, if not obtained, could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and each of
the Partnership and the Subsidiaries has fulfilled and performed, in all
material respects, its obligations with respect to such rights-of-way and no
event has occurred that allows, or after notice or lapse of time would allow,
revocation or termination thereof or would result in any impairment of the
rights of the holder of any such rights-of-way, except for such revocations,
terminations and impairments that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section 3.20    Permits. None of the Partnership Entities is in violation of any
law, ordinance, governmental rule or regulation or court decree to which it may
be subject or has failed to obtain any license, permit, franchise or other
governmental authorization necessary to the ownership of its property or to the
conduct of its business, which violation or failure would have a Material
Adverse Effect; and the Partnership Entities own or possess or have obtained all
governmental licenses, permits, consents, orders, approvals and other
authorizations (“Permits”) and have properly filed with the appropriate
authorities all notices, applications and other documents necessary to lease or
own their respective properties and to carry on their respective businesses as
presently conducted, except where the failure to possess such licenses or
authorizations or make such filings would not have a Material Adverse Effect. No
event has occurred that would prevent the Permits from being renewed or reissued
or which allows, or after notice or lapse of time would allow, revocation or
termination thereof or results in any impairment of the rights of the holder of
any such Permit. None of the Partnership Entities has received any notice of
proceedings relating to the revocation or modification of any such Permits or
has any reason to believe that any such Permits will not be renewed in the
ordinary course.
Section 3.21    Intellectual Property. Each of the Partnership and the
Subsidiaries own or possess, or can acquire on reasonable terms, adequate
patents, patent rights, licenses, inventions, copyrights, know how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names or other intellectual property (collectively, “Intellectual
Property”) necessary to carry on the business now operated by them, and none of
the Partnership nor any of the Subsidiaries has received any notice or is
otherwise aware of any infringement of or conflict with asserted rights of
others with respect to any Intellectual Property or of any facts or
circumstances that would render any Intellectual Property invalid or inadequate
to protect the interest of the Partnership or any of the Subsidiaries therein,
and which infringement or conflict (if the subject of any unfavorable decision,
ruling or finding) or invalidity or inadequacy, singly or in the aggregate,
would result in a Material Adverse Effect.
Section 3.22    Insurance. Each of the Partnership and the Subsidiaries has
insurance from insurers that have (or whose reinsurers have) recognized
financial responsibility and such insurance is in such amounts and covering such
risks as is adequate for the conduct of their respective businesses and the
value of their respective properties and as is customary for companies engaged
in similar businesses in similar industries. All policies of insurance covering
the Partnership and the Subsidiaries are in full force and effect; each of the
Partnership and the Subsidiaries is in compliance with the terms of such
policies in all material respects; and none of the Partnership or any of the
Subsidiaries has received notice from any insurer or agent of such insurer that
capital improvements or other expenditures are required or necessary to be made
in order to continue such insurance; there are no claims by any of the
Partnership or any of the Subsidiaries under any such policy or instrument as to
which any insurance company is denying liability or


14



--------------------------------------------------------------------------------





defending under a reservation of rights clause; and none of the Partnership or
any of the Subsidiaries has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section 3.23    No Labor Dispute. No labor dispute with the employees of any of
the Noble Entities that are working on behalf of any of the Partnership Entities
pursuant to the Omnibus Agreement, Operational Services and Secondment Agreement
or otherwise, exists or, to the knowledge of the Partnership, is imminent that
would result in a Material Adverse Effect.
Section 3.24    Environmental Compliance. Except as described in the SEC
Reports, (a) neither the Partnership nor any of the Subsidiaries is in violation
of any federal, state, local or foreign statute, law, rule, regulation,
ordinance, code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances or petroleum or petroleum products (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”), (b) the Partnership and the Subsidiaries have all
permits, authorizations and approvals required under any applicable
Environmental Laws and are each in compliance with their requirements, (c) there
are no pending or threatened administrative, regulatory or judicial actions,
suits, demands, demand letters, claims, liens, notices of noncompliance or
violation, investigation or proceedings relating to any Environmental Law
against the Partnership or any of the Subsidiaries, other than such proceedings
regarding which it is reasonably believed no monetary sanctions of $100,000 or
more will be imposed, and (d) there are no events or circumstances that would
reasonably be expected to form the basis of an order for clean-up or
remediation, or an action, suit or proceeding by any private party or
governmental body or agency, against or affecting the Partnership or any of the
Subsidiaries relating to Hazardous Materials or any Environmental Laws, except,
in the case of (a), (b) or (d), as would not, singly or in the aggregate, result
in a Material Adverse Effect.
Section 3.25    FERC. White Cliffs is operated as a “common carrier” subject to
regulation by the Federal Energy Regulatory Commission (“FERC”) under the
Interstate Commerce Act. To the knowledge of the Partnership, there are no
administrative or regulatory proceedings pending or threatened against White
Cliffs the result of which are reasonably likely to materially change, alter or
modify the rates, charges or fees for transportation services related to any
FERC-regulated line or any other terms or conditions of service currently in
effect under any tariffs issued by White Cliffs.
Section 3.26    Tax Returns. The Partnership Entities have filed all federal,
state, local and foreign tax returns required to be filed through the date
hereof, subject to permitted extensions, and have paid all taxes due, except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, and no tax deficiency has been determined adversely to
the Partnership Entities, nor does the Partnership have any knowledge of any tax
deficiencies that have been, or could reasonably be expected to be asserted
against the Partnership Entities, that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section 3.27    ERISA. (a) Each “employee benefit plan” (within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) for which the Partnership Entities or any trade or business (whether
or not incorporated) which is considered a single employer with a Partnership
Entity within the meaning of Section 414 of the Internal Revenue Code of 1986,
as amended (the “Code”) (such an entity, an “ERISA Affiliate”) would have any
actual or potential liability (each a “Plan”) has been maintained in material
compliance with its terms and with the requirements of all applicable statutes,
rules and regulations including ERISA and the Code; (b) no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code or any similar applicable law, has occurred with respect to any Plan,
excluding transactions effected pursuant to a statutory or administrative
exemption; (c) no Partnership Entity or any ERISA Affiliate of any of the
foregoing (i) sponsors, maintains, contributes to or is required to contribute
to any plan subject to Title IV of ERISA, Section 302 of ERISA or Section 412 of
the Code or a “multiemployer plan” within the meaning of Section 4001(a)(3) of
ERISA; or (ii) would


15



--------------------------------------------------------------------------------





reasonably be expected to have any material liability with respect to any plan
described in the preceding clause (i) that any such entity has sponsored,
maintained, or contributed to or was required to contribute to during the past
six (6) years; and (d) each Plan that is intended to be qualified under Section
401(a) of the Code is so qualified and nothing has occurred, whether by action
or by failure to act, which could reasonably be expected to cause the loss of
such qualification.
Section 3.28    No Employment Law Violations. None of the Partnership Entities
is in violation of or has received notice of any violation with respect to any
federal or state law relating to discrimination in the hiring, promotion or pay
of employees, nor any applicable federal or state wage and hour laws, nor any
state law precluding the denial of credit due to the neighborhood in which a
property is situated, the violation of any of which could reasonably be expected
to have a Material Adverse Effect.
Section 3.29    Anti-Corruption.
(a)    None of the Partnership Entities nor, to the Partnership’s knowledge, any
director, officer, agent, employee or affiliate of any of the Partnership
Entities has taken any action, directly or indirectly, that would result in a
violation of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (the “FCPA”), including, without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA, or of the Bribery Act 2010 of the United Kingdom, and the Partnership
Entities and, to the knowledge of the Partnership, their Affiliates have
conducted their businesses in compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.
(b)    The operations of the Partnership Entities are and have been conducted at
all times in compliance in all material respects with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any court, arbitrator, regulatory body, administrative agency,
governmental body or other authority or agency that, in each case, are
applicable to the business and operations of the Partnership and the
Subsidiaries (collectively, the “Money Laundering Laws”). No action, suit or
proceeding by or before any court, arbitrator, regulatory body, administrative
agency, governmental body or other authority or agency involving the Partnership
Entities with respect to the Money Laundering Laws is pending or, to the
Partnership’s knowledge, threatened.
Section 3.30    OFAC. None of the Partnership Entities nor, to the Partnership’s
knowledge, any director, officer, agent, employee or affiliate of any of the
Partnership Entities is currently subject to any U.S. sanctions administered by
the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”).
The Partnership will not directly or indirectly use the proceeds from the sale
of the Purchased Units, or lend, contribute or otherwise make available such
proceeds, to any subsidiary, joint venture partner or other person or entity in
any manner that, to the Partnership’s knowledge, would result in a violation of
any economic sanctions imposed by the United States (including any administered
or enforced by OFAC, the U.S. Department of State, or the Bureau of Industry and
Security of the U.S. Department of Commerce), the United Nations Security
Council, the European Union, or the United Kingdom (including sanctions
administered or controlled by Her Majesty’s Treasury) (collectively, “Sanctions”
and such persons, “Sanctioned Persons”).
Section 3.31    Sanctions. None of the Partnership Entities nor, to the
knowledge of the Partnership, any director, officer, agent, employee or
affiliate of any of the Partnership Entities, is a person that is, or is 50% or
more owned or otherwise controlled by a person that is: (a) the subject of any
Sanctions; or (b) located, organized or resident in Burma (Myanmar), Cuba, Iran,
North Korea, Sudan, and Syria (collectively, “Sanctioned Countries” and each, a
“Sanctioned Country”). Except as has been disclosed to the Purchasers or is not
material to the analysis under any Sanctions, none of the Partnership Entities
has engaged in any dealings or transactions with or for the benefit of a


16



--------------------------------------------------------------------------------





Sanctioned Person, or with or in a Sanctioned Country, in the preceding 3 years,
nor does any Partnership Entity have any plans to initiate any dealings or
transactions with Sanctioned Persons, or with or in Sanctioned Countries.
Section 3.32    Certain Fees. Other than as described in the Placement Agent
Engagement Letter, none of the Partnership Entities is a party to any contract,
agreement or understanding with any Person (other than this Agreement) that
would give rise to a valid claim against any of them or the Purchasers for a
brokerage commission, finders’ fee or like payment in connection with the
offering and sale of the Purchased Units. The Partnership agrees that it will
indemnify and hold harmless each Purchaser from and against any and all claims,
demands or liabilities for broker’s, finder’s, placement or other similar fees
or commissions incurred by the Partnership in connection with the purchase of
the Purchased Units or the consummation of the transactions contemplated by this
Agreement.
Section 3.33    No Side Agreements. There are no agreements by, among or between
the Partnership or any of its Affiliates, on the one hand, and any Purchaser or
any of their Affiliates, on the other hand, with respect to the transactions
contemplated hereby other than the Operative Documents nor promises or
inducements for future transactions between or among any of such parties.
Section 3.34    No Registration. Assuming the accuracy of the representations
and warranties of the Purchaser contained in Section 4.6 and Section 4.7, the
issuance and sale of the Purchased Units pursuant to this Agreement is exempt
from registration requirements of the Securities Act, and neither the
Partnership nor, to the knowledge of the Partnership, any authorized
Representative acting on its behalf has taken or will take any action hereafter
that would cause the loss of such exemption.
Section 3.35    No Integration. The Partnership has not, directly or through any
agent, issued, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the issuance and sale of the Purchased Units
contemplated by this Agreement pursuant to the Securities Act, the rules and
regulations thereunder or the interpretations thereof by the Commission.
Section 3.36    MLP Status. The Partnership is properly treated as a partnership
for United States federal income tax purposes, and more than 90% of the
Partnership’s gross income for the current period is, and for each of the
Partnership’s taxable years ending after September 20, 2016 has been,
“qualifying income” under Section 7704(d) of the Code.
Section 3.37    Qualifying Income of Contributed Interests. The Partnership
expects that more than 90% of the gross income of the Partnership in 2017 after
the closing date of the transactions contemplated by the Contribution Agreement
will be “qualifying income” under Section 7704(d) of the Code.
Section 3.38    Investment Company. None of the Partnership Entities is and, as
of the Closing Date after giving effect to the offer and sale of the Purchased
Units and the application of the proceeds therefrom, none of them will be, (a)
an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and the
rules and regulations of the Commission thereunder (collectively, the
“Investment Company Act”) or (b) a “business development company” (as defined in
Section 2(a)(48) of the Investment Company Act).
Section 3.39    Disclosure Controls and Procedures. To the extent required by
Rule 13a-15 under the Exchange Act, the Partnership has established and
maintains an effective system of “disclosure controls and procedures” (as
defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) that complies
with the requirements of the Exchange Act; the Partnership’s “disclosure
controls and procedures” are reasonably designed to ensure that all information
(both financial and non-financial) required to be disclosed by the Partnership
in the reports to be filed or submitted under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
Exchange Act, and that all such information is accumulated and communicated to
the Partnership’s management as appropriate to allow timely decisions regarding
required disclosure and to make the certifications of the Chief Executive
Officer and Chief Financial Officer of the General Partner required under the
Exchange Act with respect to such reports.


17



--------------------------------------------------------------------------------





Section 3.40    Internal Controls. The Partnership Entities maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP, including, but not limited to, internal
accounting controls sufficient to provide reasonable assurance that
(a) transactions are executed in accordance with management’s general or
specific authorizations; (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (c) access to assets is permitted only in accordance with
management’s general or specific authorization; and (d) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. As of
the date of the most recent balance sheet of the Partnership and its
consolidated subsidiaries reviewed or audited by KPMG LLP, there were no
material weaknesses or significant deficiencies in the Partnership’s internal
controls. Except as disclosed in the SEC Reports, the Partnership is not aware
of (i) any material weakness in its internal control over financial reporting or
(ii) any change in internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Partnership’s
internal control over financial reporting.
Section 3.41    Placement Agent Reliance. The Partnership acknowledges that the
Placement Agents may rely upon the representations and warranties made by the
Partnership to each Purchaser in this Agreement.
Section 3.42    Legal Sufficiency of the Contribution Agreement. The
Contribution Agreement is legally sufficient to transfer or convey to the
Partnership (a) all of the transferor’s right, title and interest in and to the
Contributed Interests and (b) all of the ownership interests, assets and rights
in and to the Contributed Interests purported to be transferred thereby, subject
to the conditions, reservations, encumbrances and limitations contained in the
Contribution Agreement. The Partnership, upon consummation of the transactions
contemplated by the Contribution Agreement, will directly or indirectly succeed
in all material respects to the Contributed Interests.
Section 3.43    Absence of Price Manipulation. Neither the Partnership nor, to
the knowledge of the Partnership, any of its Affiliates or its or their
respective directors or officers, has taken, or will take, directly or
indirectly, any action designed to, or that might reasonably be expected to,
cause or result in stabilization or manipulation of the price of the Common
Units to facilitate the sale or resale of the Purchased Units in violation of
Regulation M under the Exchange Act.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
Each Purchaser, severally and not jointly, hereby represents and warrants to the
Partnership that:
Section 4.1    Existence. Such Purchaser is duly organized and validly existing
and in good standing under the Laws of its jurisdiction of organization, with
all requisite power and authority to own, lease, use and operate its properties
and to conduct its business as currently conducted, except where the failure to
have such power or authority would not prevent the consummation of the
transactions contemplated by this Agreement and the Registration Rights
Agreement.
Section 4.2    Authorization, Enforceability. Such Purchaser has all necessary
corporate, limited liability company or partnership power and authority to
execute, deliver and perform its obligations under this Agreement and the
Registration Rights Agreement and to consummate the transactions contemplated
hereby and thereby, and the execution, delivery and performance by such
Purchaser of this Agreement and the Registration Rights Agreement has been duly
authorized by all necessary action on the part of such Purchaser; and this
Agreement and the Registration Rights Agreement constitute the legal, valid and
binding obligations of such Purchaser, enforceable in accordance with their
terms, subject to the Enforceability Exceptions.
Section 4.3    No Breach. The execution, delivery and performance of this
Agreement and the Registration Rights Agreement by such Purchaser and the
consummation by such Purchaser of the transactions contemplated hereby


18



--------------------------------------------------------------------------------





and thereby will not (a) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, any material
agreement to which such Purchaser is a party or by which such Purchaser is bound
or to which any of the property or assets of such Purchaser is subject, (b)
conflict with or result in any violation of the provisions of any certificate of
limited partnership, formation or incorporation, agreement of limited
partnership, limited liability company agreement, bylaws or any other
organizational documents of such Purchaser, or (c) violate any statute, order,
rule or regulation of any court or governmental agency or body having
jurisdiction over such Purchaser or the property or assets of such Purchaser,
except in the cases of clauses (a) and (c), for such conflicts, breaches,
violations or defaults as would not prevent the consummation of the transactions
contemplated by this Agreement and the Registration Rights Agreement.
Section 4.4    Certain Fees. No fees or commissions are or will be payable by
such Purchaser to brokers, finders, or investment bankers with respect to the
purchase of any of the Purchased Units or the consummation of the transaction
contemplated by this Agreement.
Section 4.5    No Side Agreements. There are no other agreements by, among or
between such Purchaser and any of its Affiliates, on the one hand, and the
Partnership or any of its Affiliates, on the other hand, with respect to the
transactions contemplated hereby, other than the Operative Documents, nor
promises or inducements for future transactions between or among any of such
parties.
Section 4.6    Investment. The Purchased Units are being acquired for such
Purchaser’s own account, the account of its Affiliates, or the accounts of
clients for whom such Purchaser exercises discretionary investment authority
(all of whom such Purchaser hereby represents and warrants are “accredited
investors” within the meaning of Rule 501(a) of Regulation D promulgated by the
Commission pursuant to the Securities Act), not as a nominee or agent, and with
no present intention of distributing the Purchased Units or any part thereof,
and such Purchaser has no present intention of selling or granting any
participation in or otherwise distributing the same in any transaction in
violation of the securities laws of the United States or any state, without
prejudice, however, to such Purchaser’s right at all times to sell or otherwise
dispose of all or any part of the Purchased Units under a registration statement
under the Securities Act and applicable state securities laws or under an
exemption from such registration available thereunder (including, without
limitation, if available, Rule 144 promulgated thereunder). If such Purchaser
should in the future decide to dispose of any of the Purchased Units, the
Purchaser understands and agrees (a) that it may do so only in compliance with
the Securities Act and applicable state securities law, as then in effect,
including a sale contemplated by any registration statement pursuant to which
such securities are being offered, or pursuant to an exemption from the
Securities Act, and (b) that stop-transfer instructions to that effect will be
in effect with respect to such securities.
Section 4.7    Nature of Purchaser. Such Purchaser represents and warrants to,
and covenants and agrees with, the Partnership that, (a) it is an “accredited
investor” within the meaning of Rule 501 of Regulation D promulgated by the
Commission pursuant to the Securities Act, (b) by reason of its business and
financial experience it has such knowledge, sophistication and experience in
making similar investments and in business and financial matters generally so as
to be capable of evaluating the merits and risks of the prospective investment
in the Purchased Units and (c) is able to bear the economic risk of such
investment and, at the present time, would be able to afford a complete loss of
such investment.
Section 4.8    Restricted Securities. Such Purchaser understands that the
Purchased Units are characterized as “restricted securities” under the federal
securities Laws inasmuch as they are being acquired from the Partnership in a
transaction not involving a public offering and that under such Laws and
applicable regulations such securities may not be resold absent registration
under the Securities Act or an exemption therefrom. In this connection, such
Purchaser represents that it is knowledgeable with respect to Rule 144 of the
Commission promulgated under the Securities Act.
Section 4.9    Legend. Such Purchaser understands that the book entry evidencing
the Purchased Units will bear the legend required by the Partnership Agreement
as well as a legend substantively consistent with the following legend: “These
securities have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”). These securities may not be sold or offered for sale
except pursuant to an effective registration statement under the Securities Act
or pursuant to an exemption from registration thereunder, in each case in
accordance with all applicable


19



--------------------------------------------------------------------------------





securities laws of the states or other jurisdictions, and in the case of a
transaction exempt from registration, such securities may only be transferred if
the transfer agent for such securities has received documentation satisfactory
to it that such transaction does not require registration under the Securities
Act.”
Section 4.10    Partnership Information. Such Purchaser acknowledges and agrees
that the Partnership has provided or made available to such Purchaser (through
EDGAR, the Partnership’s website or otherwise) all SEC Reports, as well as all
press releases or investor presentations issued by the Partnership through the
date of this Agreement that are included in a filing by the Partnership on Form
8-K or clearly posted on the Partnership’s website.
Section 4.11    Placement Agent Reliance. Such Purchaser agrees that the
Placement Agent may rely upon the representations and warranties made by such
Purchaser to the Partnership in Sections 4.6, 4.7 and 4.8 of this Agreement.
Section 4.12    Short Selling. Such Purchaser represents that it has not entered
into any Short Sales of the Common Units owned by it since the time it first
began discussions with the Partnership or the Placement Agents about the
transactions contemplated by this Agreement; provided, however, subject to such
Purchaser’s compliance with its obligations under the U.S. federal securities
laws and its internal policies, the above shall not apply, in the case of a
Purchaser that is a large multi-unit investment or commercial banking
organization, to activities in the normal course of trading units of such
Purchaser; provided, further, that subject to such Purchaser’s compliance with
its obligations under the U.S. federal securities laws and its internal
policies: (a) such Purchaser, for purposes hereof, shall not be deemed to
include any employees, subsidiaries or Affiliates that are effectively walled
off by appropriate “Chinese Wall” information barriers approved by such
Purchaser’s legal or compliance department (and thus have not been privy to any
information concerning this transaction) (a “Walled Off Person”) and (b) the
foregoing representations in this paragraph shall not apply to any transaction
by or on behalf of such Purchaser that was effected by a Walled Off Person in
the ordinary course of trading without the advice or participation of such
Purchaser or receipt of confidential or other information regarding this
transaction provided by such Purchaser to such entity.
ARTICLE V
COVENANTS
Section 5.1    Taking of Necessary Action. Each of the parties hereto shall use
its commercially reasonable efforts promptly to take or cause to be taken all
action and promptly to do or cause to be done all things necessary, proper or
advisable under applicable Law and regulations to consummate and make effective
the transactions contemplated by this Agreement. Without limiting the foregoing,
the Partnership and each Purchaser shall use its commercially reasonable efforts
to make all filings and obtain all Consents of Governmental Authorities that may
be necessary or, in the reasonable opinion of the other parties, as the case may
be, advisable for the consummation of the transactions contemplated by the
Operative Documents; provided, however, and notwithstanding anything to the
contrary, that no Purchaser is under any obligation by reason of this Section
5.1 to make, seek or receive any filings, notifications, consents,
determinations, authorizations, permits, approvals, licenses or the like with or
provide any documentation or information to any regulatory or self-regulatory
body having jurisdiction over the Partnership or Purchaser other than
information that is already included in this Agreement or is otherwise in the
public domain other than as may be requested by the Commission or pursuant to
any applicable securities or “Blue Sky” laws of the United States. The
Partnership shall promptly and accurately respond, and shall use its
commercially reasonable efforts to cause its transfer agent to respond, to
reasonable requests for information (which is otherwise not publicly available)
made by a Purchaser or its auditors relating to the actual holdings of such
Purchaser or its accounts; provided, that the Partnership shall not be obligated
to provide any such information that could reasonably result in a violation of
applicable Law or conflict with the Partnership’s insider trading policy or a
confidentiality obligation of the Partnership. The Partnership shall use its
commercially reasonable efforts to cause its transfer agent to reasonably
cooperate with each Purchaser to ensure that the Purchased Units are validly and
effectively issued to such Purchaser and that such Purchaser’s ownership of the
Purchased Units following the Closing is accurately reflected on the appropriate
books and records of the Partnership’s transfer agent.
Section 5.2    Other Actions. The Partnership shall file prior to the Closing a
supplemental listing application with the NYSE to list the Purchased Units.


20



--------------------------------------------------------------------------------





Section 5.3    Contribution Transaction. The Partnership will distribute to NBL
Midstream an amount equal to the net proceeds of this offering as cash
consideration. If the transactions contemplated by the Contribution Agreement
are not closed on the same Business Day as the Closing, the Partnership shall
return to each Purchaser its Purchase Price within two Business Days of receipt
thereof and each Purchaser shall promptly return its Purchased Units to the
Partnership.
Section 5.4    Expenses. The Partnership shall pay up to $75,000 of legal fees
of Gibson, Dunn & Crutcher LLP, counsel to the Purchasers, incurred in
connection with the negotiation, execution, delivery and performance of this
Agreement and the Registration Rights Agreement and the transactions
contemplated hereby and thereby, provided that any request for such payment is
accompanied by a satisfactory written invoice for such expenses. If any action
at law or equity is necessary to enforce or interpret the terms of any Operative
Document, the prevailing party shall be entitled to reasonable attorney’s fees,
costs and necessary disbursements in addition to any other relief to which such
party may be entitled. Any legal fees of Gibson, Dunn & Crutcher LLP in excess
of $75,000 shall be paid pro rata by all the Purchasers in proportion to the
number of Purchased Units purchased by each.
Section 5.5    Non-Public Information. On or before 9:00 a.m., New York local
time, on the Business Day immediately following the date hereof, the Partnership
shall issue a press release (the “Press Release”) announcing the entry into this
Agreement and describing the terms of the transactions contemplated by this
Agreement and any other material, nonpublic information that the Partnership may
have provided any Purchaser at any time prior to the issuance of the Press
Release. On or before the fourth Business Day following the date hereof, the
Partnership shall file a Current Report on Form 8-K with the Commission
describing the terms of the transactions contemplated by the Operative
Documents, and including as an exhibit to such Current Report on Form 8-K the
Operative Documents, in the form required by the Exchange Act.
ARTICLE VI
INDEMNIFICATION
Section 6.1    Indemnification by the Partnership. The Partnership agrees to
indemnify each Purchaser and its Representatives (collectively, “Purchaser
Related Parties”) from, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands, and causes of action, and, in connection therewith, and
promptly upon demand, pay or reimburse each of them for all costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
the Partnership contained herein, provided that such claim for indemnification
relating to a breach of the representations or warranties is made prior to the
expiration of the survival period for such representations or warranties; and
provided further, that no Purchaser Related Party shall be entitled to recover
special, consequential (including lost profits) or punitive damages.
Notwithstanding anything to the contrary, consequential damages shall not be
deemed to include diminution in value of the Purchased Units, which is
specifically included in damages covered by Purchaser Related Parties’
indemnification above.
Section 6.2    Indemnification Procedure. Promptly after receipt by an
indemnified party under this Article VI of notice of any claim or the
commencement of any action, the indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party under this Article VI,
notify the indemnifying party in writing of the claim or the commencement of
that action; provided, however, that the failure to notify the indemnifying
party shall not relieve it from any liability which it may have under Section
6.1 of this Article VI except to the extent it has been materially prejudiced
(through the forfeiture of substantive rights and defenses) by such failure and,
provided, further, that the failure to notify the indemnifying party shall not
relieve it from any liability which it may have to an indemnified party
otherwise than under this Article VI. If any such claim or action shall be
brought against an indemnified party, and it shall notify the indemnifying party
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it wishes, jointly with any other similarly notified
indemnifying party, to assume the defense thereof with counsel reasonably
satisfactory to the indemnified party. After notice from the indemnifying party
to the indemnified party of its election to assume the defense of such claim or
action, the indemnifying party shall not be


21



--------------------------------------------------------------------------------





liable to the indemnified party under this Article VI for any legal or other
expenses subsequently incurred by the indemnified party in connection with the
defense thereof other than reasonable costs of investigation; provided, however,
that the indemnified party shall have the right to employ counsel to represent
jointly the indemnified party and those other indemnified parties and their
respective directors, officers, employees and controlling persons who may be
subject to liability arising out of any claim in respect of which indemnity may
be sought under this Article VI if (a) the indemnified party and the
indemnifying party shall have so mutually agreed; (b) the indemnifying party has
failed within a reasonable time to retain counsel reasonably satisfactory to the
indemnified party; (c) the indemnified party and its directors, officers,
employees and controlling persons shall have reasonably concluded that there may
be legal defenses available to them that are different from or in addition to
those available to the indemnifying party; or (d) the named parties in any such
proceeding (including any impleaded parties) include both the indemnified
parties or their respective directors, officers, employees or controlling
persons, on the one hand, and the indemnifying party, on the other hand, and
representation of both sets of parties by the same counsel would be
inappropriate due to actual or potential differing interests between them, and
in any such event the fees and expenses of such separate counsel shall be paid
by the indemnifying party. No indemnifying party shall (i) without the prior
written consent of the indemnified parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include a
statement as to, or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party, or (ii) be liable for any settlement of any
such action effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with the consent of the indemnifying
party or if there be a final judgment for the plaintiff in any such action, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel to the extent required by Section 6.1 hereof,
the indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (x) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (y) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request or disputed in good faith the
indemnified party’s entitlement to such reimbursement prior to the date of such
settlement.
ARTICLE VII
MISCELLANEOUS
Section 7.1    Interpretation. Article, Section, Schedule, and Exhibit
references are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to.”
Whenever any party has an obligation under the Operative Documents, the expense
of complying with that obligation shall be an expense of such party unless
otherwise specified. Whenever any determination, consent, or approval is to be
made or given by any Purchaser, such action shall be in such Purchaser’s sole
discretion unless otherwise specified in this Agreement. If any provision in the
Operative Documents is held to be illegal, invalid, not binding, or
unenforceable, such provision shall be fully severable and the Operative
Documents shall be construed and enforced as if such illegal, invalid, not
binding, or unenforceable provision had never comprised a part of the Operative
Documents, and the remaining provisions shall remain in full force and effect.
The Operative Documents have been reviewed and negotiated by sophisticated
parties with access to legal counsel and shall not be construed against the
drafter.
Section 7.2    Survival of Provisions. The representations and warranties set
forth in Sections 3.1, 3.2, 3.5, 3.7, 3.8, 3.9, 3.11, 3.32, 3.34, 3.41 and 3.42
(collectively, the “Fundamental Representations”) shall survive indefinitely,
Sections 3.10, 3.12, 3.17, 3.18, 3.19, 3.20, 3.21, 3.22, 3.23, 3.24, 3.25, 3.26,
3.27, 3.28, 3.29, 3.30, 3.31, 4.4, 4.5, 4.7, 4.8, 4.9 and 4.11 hereunder shall
survive the execution and delivery of this Agreement for two years, and the
other representations and warranties set forth herein shall survive for a period
of twelve (12) months following the Closing Date regardless of any investigation
made by or on behalf of the Partnership or any Purchaser. The covenants made in
this Agreement shall survive the Closing of the transactions described herein
and remain operative and in full


22



--------------------------------------------------------------------------------





force and effect regardless of acceptance of any of the Purchased Units and
payment therefor and repayment, conversion, exercise or repurchase thereof. All
indemnification obligations of the Partnership and the Purchasers pursuant to
this Agreement and the provisions of Article VI shall remain operative and in
full force and effect unless such obligations are expressly terminated in a
writing by the parties, regardless of any purported general termination of this
Agreement.
Section 7.3    No Waiver; Modifications in Writing.
(a)    Delay. No failure or delay on the part of any party in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a party at law or in equity or otherwise.
(b)    Specific Waiver. Except as otherwise provided herein, no amendment,
waiver, consent, modification, or termination of any provision of this Agreement
or any other Operative Document shall be effective unless signed by each of the
parties hereto or thereto affected by such amendment, waiver, consent,
modification, or termination. Any amendment, supplement or modification of or to
any provision of this Agreement, any waiver of any provision of this Agreement,
and any consent to any departure by the Partnership from the terms of any
provision of this Agreement shall be effective only in the specific instance and
for the specific purpose for which made or given. Except where notice is
specifically required by this Agreement, no notice to or demand on the
Partnership in any case shall entitle the Partnership to any other or further
notice or demand in similar or other circumstances.
Section 7.4    Binding Effect; Assignment.
(a)    Binding Effect. This Agreement shall be binding upon the Partnership, the
Purchasers, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns.
(b)    Assignment of Rights. All or any portion of the rights and obligations of
any Purchaser under this Agreement may be transferred by such Purchaser to any
Affiliate of such Purchaser without the consent of the Partnership. No portion
of the rights and obligations of any Purchaser under this Agreement may be
transferred by such Purchaser to a non-Affiliate without the written consent of
the Partnership (which consent shall not be unreasonably withheld by the
Partnership).
Section 7.5    Confidentiality. Notwithstanding anything herein to the contrary,
to the extent that any Purchaser has executed or is otherwise bound by a
confidentiality agreement in favor of the Partnership, such Purchaser shall
continue to be bound by such confidentiality agreement in accordance with the
terms thereof.
Section 7.6    Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, electronic mail, air courier guaranteeing overnight delivery
or personal delivery to the following addresses:
(a)    If to any Purchaser, to the respective address listed on Schedule A to
the Registration Rights Agreement; and
(b)    If to the Partnership:
Noble Midstream Partners LP
1001 Noble Energy Way
Houston, Texas 77070
Attention: Terry R. Gerhart
Email: terry.gerhart@nblenergy.com




23



--------------------------------------------------------------------------------





with a copy to:



Andrews Kurth Kenyon LLP
600 Travis Street
Suite 4200
Houston, Texas 77002
Attention: G. Michael O’Leary
Courtney Cochran Butler
Email: moleary@andrewskurth.com
courtneybutler@andrewskurth.com
or to such other address as the Partnership or such Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; at the time of
transmittal, if sent via electronic mail; upon actual receipt if sent by
certified mail, return receipt requested, or regular mail, if mailed; when
receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.
Section 7.7    Removal of Legend. The Partnership, at its sole cost, shall
remove the legend described in Section 4.9 (or instruct its transfer agent to so
remove such legend) from the certificates evidencing Purchased Units issued and
sold to each Purchaser pursuant to this Agreement if (a) such Purchased Units
are sold pursuant to an effective registration statement under the Securities
Act, (b) such Purchased Units are sold or transferred pursuant to Rule 144 (if
the transferor is not an Affiliate of the Partnership), or (c) such Purchased
Units are eligible for sale under Rule 144, without the requirement for the
Partnership to be in compliance with the current public information required
under Rule 144(c)(1) (or Rule 144(i)(2), if applicable) as to such securities
and without volume or manner of sale restrictions. In connection with a sale of
the Purchased Units by a Purchaser in reliance on Rule 144, the applicable
Purchaser shall deliver to the transfer agent and the Partnership a customary
representation letter providing to the transfer agent and the Partnership any
information the Partnership deems reasonably necessary to determine that the
sale of the Purchased Units is made in compliance with Rule 144, including, as
may be appropriate, a certification that the Purchaser is not an Affiliate of
the Partnership and regarding the length of time the Purchased Units have been
held. Upon receipt of such representation letter, the Partnership shall promptly
direct its transfer agent to remove the legend referred to in Section 4.9 from
the appropriate book-entry accounts maintained by the transfer agent, and the
Partnership shall bear all costs associated therewith. After any Purchaser or
its permitted assigns have held the Purchased Units for such time as
non-Affiliates are permitted to sell without volume limitations under Rule 144,
if the certificate for such Purchased Units still bears the restrictive legend
referred to in Section 4.9, the Partnership agrees, upon request of the
Purchaser or permitted assignee, to take all steps necessary to promptly effect
the removal of the legend described in Section 4.9 from the Purchased Units, and
the Partnership shall bear all costs associated therewith, regardless of whether
the request is made in connection with a sale or otherwise, so long as such
Purchaser or its permitted assigns provide to the Partnership any information
the Partnership deems reasonably necessary to determine that the legend is no
longer required under the Securities Act or applicable state laws, including a
certification that the holder is not an Affiliate of the Partnership (and a
covenant to inform the Partnership if it should thereafter become an Affiliate
and to consent to exchange its certificates for certificates bearing an
appropriate restrictive legend) and regarding the length of time the Purchased
Units have been held.
Section 7.8    Entire Agreement. This Agreement, the other Operative Documents
and the other agreements and documents referred to herein are intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein. There are no
restrictions, promises, representations, warranties or undertakings, other than
those set forth or referred to herein or the other Operative Documents with
respect to the rights granted by the Partnership or any of its Affiliates or any
Purchaser or any of its Affiliates set forth herein or therein. This Agreement,
the other Operative Documents and the other agreements and documents referred to
herein or therein supersede all prior agreements and understandings between the
parties with respect to such subject matter.


24



--------------------------------------------------------------------------------





Section 7.9    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without regard to conflict
of laws principles (other than Section 5-1401 of the General Obligations Law).
Section 7.10    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
Section 7.11    Termination.
(a)    Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time at or prior to the Closing by any Purchaser (with respect
to such Purchaser only), upon a breach in any material respect by the
Partnership of any covenant or agreement set forth in this Agreement.
(b)    Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing:
(i)    if a statute, rule, order, decree or regulation shall have been enacted
or promulgated, or if any action shall have been taken by any Governmental
Authority of competent jurisdiction that permanently restrains, permanently
precludes, permanently enjoins or otherwise permanently prohibits the
consummation of the transactions contemplated by this Agreement or makes the
transactions contemplated by this Agreement illegal; or
(ii)    if the Closing shall not have occurred by June 30, 2017.
(c)    In the event of the termination of this Agreement as provided in this
Section 7.11, this Agreement shall forthwith become null and void. In the event
of such termination, there shall be no liability on the part of any party
hereto, except as set forth in Section 5.3 and Article VI of this Agreement.
Section 7.12    Recapitalization, Exchanges, Etc. Affecting the Common Units.
The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all equity interests of the Partnership or any successor
or assign of the Partnership (whether by merger, consolidation, sale of assets
or otherwise) which may be issued in respect of, in exchange for or in
substitution of, the Common Units, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations and the like occurring after the
date of this Agreement and prior to the Closing.
[Signature pages follow.]




25



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.
NOBLE MIDSTREAM PARTNERS LP
By:
NOBLE MIDSTREAM GP LLC


(its General Partner)
By:
/s/ Terry R. Gerhart    


Name:
Terry R. Gerhart


Title:
Chief Executive Officer







Signature Page to Common Unit Purchase Agreement

--------------------------------------------------------------------------------






FIDELITY CENTRAL INVESTMENT PORTFOLIOS LLC: Fidelity Energy Central Fund
By:
/s/ Colm Hogan    

Name:    Colm Hogan
Title:    Authorized Signatory




FIDELITY SELECT PORTFOLIOS: Energy Portfolio
By:
/s/ Colm Hogan    

Name:    Colm Hogan
Title:    Authorized Signatory




FIDELITY SELECT PORTFOLIOS: Natural Resources Portfolio
By:
/s/ Colm Hogan    

Name:    Colm Hogan
Title:    Authorized Signatory




FIDELITY ADVISOR SERIES VII: Fidelity Advisor Energy Fund
By:
/s/ Colm Hogan    

Name:    Colm Hogan
Title:    Authorized Signatory




VARIABLE INSURANCE PRODUCTS FUND IV: Energy Portfolio
By:
/s/ Colm Hogan    

Name:    Colm Hogan
Title:    Authorized Signatory












Signature Page to Common Unit Purchase Agreement

--------------------------------------------------------------------------------







Fidelity Advisor Series I: Fidelity Advisor Small Cap Fund
By:
/s/ Colm Hogan    

Name:    Colm Hogan
Title:    Authorized Signatory




Fidelity Advisor Series I: Fidelity Advisor Series Small Cap Fund
By:
/s/ Colm Hogan    

Name:    Colm Hogan
Title:    Authorized Signatory




Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------







Goldman Sachs MLP Energy Infrastructure Fund
By:
/s/ Kenneth Topping    

Name:    Kenneth Topping
Title:    Managing Director


Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------







TPH Energy Infrastructure Master Fund, LP
By:
/s/ Walker Moody    

Name:    Walker Moody
Title:    Authorized Person


Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------









TPH MLP Fund, LP
By: TPH Asset Management LP, its investment manager
By:
/s/ Walker Moody    

Name:    Walker Moody
Title:    Authorized Person


Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------







The Board of Regents of the University of Texas System
By: TPH Asset Management LP, in its capacity as investment advisor
By:
/s/ Walker Moody    

Name:    Walker Moody
Title:    Authorized Person


Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------







HITE Hedge LP
By:
/s/ James Jampel    

Name:    James Jampel
Title:    General Partner


Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------









HITE Hedge QP LP
By:
/s/ James Jampel    

Name:    James Jampel
Title:    General Partner


Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------







HITE MLP Advantage LP
By:
/s/ James Jampel    

Name:    James Jampel
Title:    General Partner


Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------







HITE MLP LP
By:
/s/ James Jampel    

Name:    James Jampel
Title:    General Partner


Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------







KAYNE SELECT MIDSTREAM RECOVERY FUND, L.P.
By: Kayne Anderson Capital Advisors, L.P.
as its General Partner


By:
/s/ David Shladovsky    

Name:    David Shladovsky
Title:    General Counsel




KAYNE ANDERSON MIDSTREAM INSTITUTIONAL FUND, L.P.
By: Kayne Anderson Capital Advisors, L.P.
as its General Partner


By:
/s/ David Shladovsky    

Name:    David Shladovsky
Title:    General Counsel




ORANGE COUNTY EMPLOYEES RETIREMENT SYSTEM
By: Kayne Anderson Capital Advisors, L.P.
as its Manager


By:
/s/ David Shladovsky    

Name:    David Shladovsky
Title:    General Counsel




KAISER FOUNDATION HOSPITALS
By: Kayne Anderson Capital Advisors, L.P.
as its Manager


By:
/s/ David Shladovsky    

Name:    David Shladovsky
Title:    General Counsel


Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------







MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
By: KA Fund Advisors, LLC,
as Manager


By:
/s/ James C. Baker    

Name:    James C. Baker
Title:    Managing Director




MGMP, LP
By: KA Fund Advisors, LLC,
as Investment Manager


By:
/s/ James C. Baker    

Name:    James C. Baker
Title:    Managing Director




ASCENSION ALPHA FUND, LLC
By: KA Fund Advisors, LLC,
as Manager


By:
/s/ James C. Baker    

Name:    James C. Baker
Title:    Managing Director




ASCENSION HEALTH MASTER PENSION TRUST
By: KA Fund Advisors, LLC,
as Manager


By:
/s/ James C. Baker    

Name:    James C. Baker
Title:    Managing Director


Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------







MTP ENERGY MASTER FUND LTD
By: MTP Energy Management LLC, its investment advisor
By: Magnetar Financial LLC, its sole member
    


By:
/s/ Michael Turro    

Name:    Michael Turro
Title:    Chief Compliance Officer


Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------







FS ENERGY TOTAL RETURN FUND
By: Magnetar Asset Management LLC, its sub-adviser
    


By:
/s/ Michael Turro    

Name:    Michael Turro
Title:    Chief Compliance Officer


Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------







SALIENT MLP FUND, L.P.


By: Salient Capital Advisors, LLC
Its Investment Manager
    


By:
/s/ Gregory A. Reid    

Name:    Gregory A. Reid
Title:    Managing Director


Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------







SALIENT MLP TOTAL RETURN FUND, L.P.


By: Salient Capital Advisors, LLC
Its Investment Manager
    


By:
/s/ Gregory A. Reid    

Name:    Gregory A. Reid
Title:    Managing Director


Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------







TORTOISE DIRECT OPPORTUNITIES FUND, LP


By: TORTOISE DIRECT OPPORTUNITIES GP LLC, its General Partner
    


By:
/s/ Kyle Krueger    

Name:    Kyle Krueger
Title:    Director


Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------







TORTOISE SELECT OPPORTUNITY FUND


By: TORTOISE CAPITAL ADVISORS, L.L.C.
as its Investment Adviser
    


By:
/s/ Brian Kessens    

Name:    Brian Kessens
Title:    Managing Director


Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------







TORTOISE MLP & PIPELINE FUND


By: TORTOISE CAPITAL ADVISORS, L.L.C.
as its Investment Adviser
    


By:
/s/ Brian Kessens    

Name:    Brian Kessens
Title:    Managing Director


Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------







TEXAS MUTUAL INSURANCE COMPANY


By: TORTOISE CAPITAL ADVISORS, L.L.C.
as its Investment Adviser
    


By:
/s/ Brian Kessens    

Name:    Brian Kessens
Title:    Managing Director


Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------






TORTOISE VIP MLP & PIPELINE PORTFOLIO


By: TORTOISE CAPITAL ADVISORS, L.L.C.
as its Investment Adviser
    


By:
/s/ Brian Kessens    

Name:    Brian Kessens
Title:    Managing Director








































Signature Page to Common Unit Purchase Agreement

--------------------------------------------------------------------------------











Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------






Schedule A - List of Purchasers and Commitment Amounts
Purchaser
Purchased Units
Commitment Amount
FIDELITY CENTRAL INVESTMENT PORTFOLIOS LLC: Fidelity Energy Central Fund
45,454


$1,838,614.30


FIDELITY SELECT PORTFOLIOS: Energy Portfolio
101,027


$4,086,542.15


FIDELITY SELECT PORTFOLIOS: Natural Resources Portfolio
43,718


$1,768,393.10


FIDELITY ADVISOR SERIES VII: Fidelity Advisor Energy Fund
48,372


$1,956,647.40


VARIABLE INSURANCE PRODUCTS FUND IV: Energy Portfolio
14,739


$596,192.55


Fidelity Advisor Series I: Fidelity Advisor Small Cap Fund
252,067


$10,196,110.15


Fidelity Advisor Series I: Fidelity Advisor Series Small Cap Fund
49,623


$2,007,250.35


Goldman Sachs MLP Energy Investment Fund
285,000


$11,528,250.00


TPH Energy Infrastructure Master Fund, LP
56,933


$2,302,939.85


TPH MLP Fund, LP
10,328


$417,767.60


The Board of Regents of the University of Texas System
227,739


$9,212,042.55


HITE Hedge LP
194,250


$7,857,412.50


HITE MLP Advantage LP
66,600


$2,693,970.00


HITE MLP LP
133,200


$5,387,940.00


HITE Hedge QP LP
160,950


$6,510,427.50


Kayne Select Midstream Recovery Fund, L.P.
18,333


$741,569.85


Kayne Anderson Midstream Institutional Fund, L.P.
48,889


$1,977,560.05


Orange County Employees Retirement System
18,333


$741,569.85


Kaiser Foundation Hospitals
36,667


$1,483,180.15


Massachusetts Mutual Life Insurance Company
183,334


$7,415,860.30


MGMP, LP
61,111


$2,471,939.95


ASCENSION ALPHA FUND, LLC
110,000


$4,449,500.00


ASCENSION HEALTH MASTER PENSION TRUST
73,333


$2,966,319.85


MTP Energy Master Fund LTD
245,455


$9,928,654.75


FS Energy Total Return Fund
24,545


$992,845.25


Salient MLP Fund, L.P.
127,439


$5,154,907.55


Salient MLP Total Return Fund, L.P.
147,561


$5,968,842.45


Tortoise Direct Opportunities Fund, LP
504,919


$20,423,973.55


Tortoise Select Opportunity Fund
14,687


$594,089.15


Tortoise MLP & Pipeline Fund
172,253


$6,967,633.85


Texas Mutual Insurance Company
47,761


$1,931,932.45


Tortoise VIP MLP & Pipeline Portfolio
380


$15,371.00


Total
3,525,000
$
142,586,250.00











Schedule A to Common Unit Purchase Agreement



--------------------------------------------------------------------------------






Exhibit A
FORM OF
REGISTRATION RIGHTS AGREEMENT
BY AND AMONG
NOBLE MIDSTREAM PARTNERS LP
AND
THE PURCHASERS NAMED ON SCHEDULE A HERETO






Exhibit A to Common Unit Purchase Agreement



--------------------------------------------------------------------------------






Exhibit B
FORM OF OPINION OF ANDREWS KURTH KENYON LLP
Capitalized terms used but not defined herein have the meaning assigned to such
terms in the Common Unit Purchase Agreement, dated as of June 20, 2017 (the
“Purchase Agreement”).
1.    Each of the Partnership Entities is validly existing as a limited
partnership or limited liability company, as the case may be, and is in good
standing under the laws of the State of Delaware. Each of the Partnership
Entities (other than Blanco River DevCo GP, Blanco River DevCo and Trinity River
DevCo) is in good standing under the laws of the State of Colorado. The General
Partner, the Partnership, Midstream Services, Blanco River DevCo GP , Blanco
River DevCo and Trinity River DevCo are each in good standing under the laws of
the State of Texas.
2.    The Partnership has the limited partnership power and authority under the
laws of the State of Delaware, to execute and deliver, and incur and perform all
of its obligations under the Purchase Agreement and the Registration Rights
Agreement. Each of NBL Midstream, Midstream Services, the Partnership, the
General Partner and Blanco River DevCo GP has the limited partnership or limited
liability company power and authority, as the case may be, under the laws of the
State of Delaware, to execute and deliver, and incur and perform all of its
obligations under the Contribution Agreement.
3.    Each of the Partnership Entities has the limited partnership or limited
liability company power and authority, as the case may be, under the laws of the
State of Delaware to carry on its business and own its properties as described
in the SEC Reports. The General Partner has the limited liability company power
and authority under the laws of the State of Delaware to serve as the general
partner of the Partnership in all material respects.
4.    NBL Midstream owns all of the Incentive Distribution Rights (as defined in
the Partnership Agreement); such Incentive Distribution Rights have been duly
authorized and validly issued in accordance with Partnership Agreement.
5.    The General Partner is the sole general partner of the Partnership, with a
noneconomic general partner interest in the Partnership; such general partner
interest has been duly authorized and validly issued in accordance with the
Partnership Agreement; and the General Partner owns such general partner
interest free and clear of all liens in respect of which a financing statement
under the Uniform Commercial Code of the State of Delaware naming the General
Partner as debtor is on file in the office of the Secretary of State of the
State of Delaware, other than (A) restrictions on transferability contained in
the Partnership Agreement and (B) liens created by or arising under the Delaware
LP Act.
6.    The Partnership is the sole member of Midstream Services, with a 100%
membership interest in Midstream Services; such membership interest has been
duly authorized and validly issued in accordance with the Midstream Services
Limited Liability Company Agreement and is fully paid (to the extent required by
the Midstream Services Limited Liability Company Agreement) and nonassessable
(except as such nonassessability may be affected by Sections 18-607 and 18-804
of the Delaware LLC Act); and the Partnership owns such membership interest free
and clear of all liens in respect of which a financing statement under the
Uniform Commercial Code of the State of Delaware naming the Partnership as
debtor is on file in the office of the Secretary of State of the State of
Delaware, other than (A) restrictions on transferability contained in the
Midstream Services LLC Agreement, (B) liens created by or arising under the
Delaware LLC Act and (C) liens created or arising under the Revolving Credit
Facility.
7.    Midstream Services is the sole member of each of the GP Subsidiaries, with
a 100% membership interest in each GP Subsidiary; such membership interests have
been duly authorized and validly issued in accordance with the GP Subsidiaries
LLC Agreements, and are fully paid (to the extent required under the GP
Subsidiaries LLC Agreements) and nonassessable (except as such nonassessability
may be affected by Sections 18-607 and 18-804 of the Delaware LLC Act); and
Midstream Services owns such membership interests free and clear of all liens in
respect of which a financing statement under the Uniform Commercial Code of the
State of Delaware naming Midstream Services as debtor is on file in the office
of the Secretary of State of the State of Delaware, other than (A) restrictions


Exhibit B to Common Unit Purchase Agreement



--------------------------------------------------------------------------------





on transferability contained in the GP Subsidiaries LLC Agreements, (B) liens
created by or arising under the Delaware LLC Act and (C) liens created or
arising under the Revolving Credit Facility.
8.    After giving effect to the transactions contemplated by the Contribution
Agreement, (i) Colorado River DevCo GP will own an 80% general partner interest
and Midstream Services will own a 20% limited partner interest in Colorado River
DevCo, (ii) Green River DevCo GP will own a 25% general partner interest and NBL
Midstream will own a 75% limited partner interest in Green River DevCo, (iii)
Gunnison River DevCo GP will own a 5% general partner interest and NBL Midstream
will own a 95% limited partner interest in Gunnison River DevCo, (iv) Laramie
River DevCo GP will own a 5% general partner interest and Midstream Services
will own a 95% limited partner interest in Laramie River DevCo, (v) San Juan
River DevCo GP will own a 25% general partner interest and NBL Midstream will
own a 75% limited partner interest in San Juan River DevCo, (vi) Blanco River
DevCo GP will own a 40% general partner interest and NBL Midstream will own a
60% limited partner interest in Blanco River DevCo and (vii) Midstream Services
will own a 100% membership interest in Trinity River DevCo; such interests will
have been duly authorized and validly issued in accordance with the Development
Company Operating Agreements; after giving effect to the transactions
contemplated by the Contribution Agreement, the GP Subsidiaries, NBL Midstream
and Midstream Services, as applicable, will own such interests free and clear of
all liens in respect of which a financing statement under the Uniform Commercial
Code of the State of Delaware naming such GP Subsidiary, NBL Midstream or
Midstream Services, as applicable, as debtor is on file in the office of the
Secretary of State of the State of Delaware, other than (i) restrictions on
transferability contained in the Development Company Operating Agreements, (ii)
liens created or arising under the Delaware LP Act, (iii) liens created or
arising under the Delaware LLC Act and (iv) liens created or arising under the
Revolving Credit Facility.
9.    Each of the Contribution Agreement, the Purchase Agreement and the
Registration Rights Agreement has been duly authorized, executed and delivered
by the Partnership Entities party thereto.
10.    The Contribution Agreement constitutes a valid and legally binding
agreement of the Partnership, enforceable against the Partnership in accordance
with its terms, under the applicable laws of the State of Delaware.
11.    Assuming the due authorization, execution and delivery by the Purchasers,
the Registration Rights Agreement constitutes a valid and legally binding
agreement of the Partnership, enforceable against the Partnership in accordance
with its terms, under the applicable laws of the State of New York.
12.    As of the date hereof, immediately after the offer, issuance and sale of
the Purchased Units to the Purchasers in accordance with the Purchase Agreement
and after giving effect to the transactions contemplated by the Contribution
Agreement, the issued and outstanding limited partner interests in the
Partnership (other than limited partner interests issued under the Partnership’s
Long-Term Incentive Plan) consist of (i) [●] Common Units and [●] subordinated
units representing limited partner interests in the Partnership issued to NBL
Midstream (collectively, the “Sponsor Units”), (ii) [●] Common Units held by
investors other than NBL Midstream (including the [●] Purchased Units issued and
sold to the Purchasers pursuant to the Purchase Agreement) and (iii) the
Incentive Distribution Rights. The Sponsor Units and the Incentive Distribution
Rights, and the limited partner interests represented thereby, have been duly
authorized and validly issued in accordance with the Partnership Agreement and
are fully paid (with respect to the Sponsor Units issued in accordance with the
terms of the Contribution Agreement, when issued and delivered to NBL Midstream
against contribution of the consideration set forth therein), and NBL Midstream
has no obligation, solely by reason of its ownership of such Sponsor Units, to
make any contributions to the Partnership or any further payments for its
ownership of such Sponsor Units, and no personal liability, solely by reason of
its ownership of such Sponsor Units, to creditors of the Partnership for any of
its debts, liabilities or other obligations. The Sponsor Units and the Incentive
Distribution Rights owned by NBL Midstream are owned free and clear of liens in
respect of which a financing statement under the Uniform Commercial Code of the
State of Delaware naming NBL Midstream as debtor is on file in the office of the
Secretary of State of the State of Delaware, other than (A) restrictions on
transferability contained in the Partnership Agreement and (B) liens created by
or arising under the Delaware LP Act.
13.    The Purchased Units to be issued and sold by the Partnership pursuant to
the Purchase Agreement, and the limited partner interests represented thereby,
have been duly authorized in accordance with the Partnership Agreement and, when
issued and delivered to the each Purchaser against payment therefor in
accordance with the terms


Exhibit B to Common Unit Purchase Agreement



--------------------------------------------------------------------------------





of the Purchase Agreement, will be validly issued, fully paid (to the extent
required under the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act).
14.    The issuance and sale of the Purchased Units has been duly authorized by
all necessary limited liability company or limited partnership action, as
applicable, of the General Partner and the Partnership.
15.    Except as disclosed in the SEC Reports, (i) there are no options,
warrants or other rights to purchase, or any restrictions upon the voting or
transfer of, agreements or other obligations to issue or rights to convert any
securities into or exchange any securities into or exchange any securities for
any equity interest of any Partnership Entity under any Organizational Document
of such Partnership Entity or any applicable agreement listed as an exhibit to
the SEC Reports (“Applicable Agreements”) and (ii) there are no preemptive
rights or similar rights to subscribe for or purchase any equity interest in any
Partnership Entity under any Organizational Document or any Applicable
Agreement.
16.    None of (i) the execution and delivery by the Partnership of the Purchase
Agreement, (ii) the consummation by the Partnership of the issuance and sale of
the Purchased Units pursuant to the Purchase Agreement, (iii) the execution or
delivery by each of the applicable Partnership Entities of, or the incurrence or
performance by each of the applicable Partnership Entities of its respective
obligations under, the Contribution Agreement, the Purchase Agreement and the
Registration Rights Agreement, each in accordance with its terms, or (iv) the
application of the proceeds from the sale of the Purchased Units (A)
constituted, constitutes or will constitute a violation of Organizational
Documents of any of the Partnership Entities party to such agreement (B)
constituted, constitutes or will constitute a breach or violation of, or a
default (or an event which, with notice or lapse of time or both, would
constitute such a default), under any Applicable Agreement, (C) resulted,
results or will result in the creation of any security interest in, or lien
upon, any of the property or assets of any Partnership Entity pursuant to any
Applicable Agreement (other than liens arising under or in connection with the
Revolving Credit Facility), (D) resulted, results or will result in any
violation of (i) applicable laws of the State of New York, (ii) applicable laws
of the United States of America, (iii) the Delaware LP Act or (iv) the Delaware
LLC Act, or (E) resulted, results or will result in the contravention of any
applicable order.
17.    Except as required by the Commission in connection with the Partnership’s
obligations under the Registration Rights Agreement, no Governmental Approval or
Filing, which has not been obtained or made and is not in full force and effect,
is required to authorize, or is required for, (i) the execution and delivery of
the Purchase Agreement by the Partnership, (ii) the consummation of the issuance
and sale of the Purchased Units pursuant to the Purchase Agreement, (iii) the
application of the proceeds from the sale of the Purchased Units or (iv) the
execution and delivery of the Contribution Agreement and the Registration Rights
Agreement by each of the Partnership Entities party thereto, or the incurrence
or performance of its obligations thereunder. As used in this paragraph,
“Governmental Approval or Filing” means any consent, approval, license,
authorization or validation of, or filing, recording or registration with, any
executive, legislative, judicial, administrative or regulatory body of the State
of Delaware or the United States of America, pursuant to (i) applicable laws of
the United States of America or (ii) the Delaware LP Act, or (iii) the Delaware
LLC Act.
18.    The Common Units, the Sponsor Units and the Incentive Distribution Rights
conform in all material respects to the descriptions thereof contained in the
SEC Reports.
19.    Assuming the accuracy of the representations and warranties of each of
the Purchasers and the Partnership contained in the Purchase Agreement, the
offer, issue, sale and delivery of the Purchased Units to the Purchasers, solely
in the manner contemplated by the Purchase Agreement, do not require
registration under the Securities Act; provided, however, that we express no
opinion as to any subsequent resale or other transfer of any Purchased Units.
20.    None of the Partnership Entities is and, immediately after giving effect
to the issuance and sale of the Purchased Units occurring today and the
application of proceeds therefrom, none will be, an “investment company” within
the meaning of said term as used in the Investment Company Act of 1940, as
amended.


Exhibit B to Common Unit Purchase Agreement



--------------------------------------------------------------------------------





Such opinion shall (A) not address any laws other than (i) the Delaware LP Act,
(ii) the Delaware LLC Act, (iii) for purposes of paragraphs (11) and (16) only,
the applicable laws of the State of New York, (iv) applicable laws of the United
States of America and (v) certain other specified laws of the United States of
America to the extent referred to specifically herein. References to “applicable
laws” mean those laws that, in our experience, are normally applicable to
transactions of the type contemplated by the Purchase Agreement, without our
having made any special investigation as to the applicability of any specific
law, rule or regulation, and that are not the subject of a specific opinion
herein referring expressly to a particular law or laws; provided however, that
such references do not include any municipal or other local laws, rules or
regulations, or any antifraud, environmental, labor, securities, tax, insurance
or antitrust laws, rules or regulations and (B) be subject to other customary
assumptions, qualifications and limitations normally applicable to the opinions
to be provided.
The Placement Agents shall be entitled to rely on the opinions expressed herein
in their entirety in accordance with the terms of the Placement Agent Engagement
Letter.


Exhibit B to Common Unit Purchase Agreement

